Exhibit 10.2

EXECUTION VERSION

 

 

 

 

LOGO [g33510ex10_2covlogo.jpg]

$310,000,000

TERM LOAN CREDIT AGREEMENT

Dated as of November 2, 2015

by and among

QUANEX BUILDING PRODUCTS CORPORATION,

as Borrower

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

BANK OF AMERICA, N.A.,

as Syndication Agent

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 

70484189_10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.  

DEFINITIONS AND CONSTRUCTION

     1     

1.1

  

Definitions

     1     

1.2

  

Accounting Terms

     41     

1.3

  

Code

     41     

1.4

  

Construction

     41     

1.5

  

Time References

     42     

1.6

  

Schedules and Exhibits

     42    2.  

TERM LOAN FACILITY AND TERMS OF PAYMENT

     42     

2.1

  

Initial Term Loan

     42     

2.2

  

Procedure for Advance, Conversions and Continuations of Term Loans

     43     

2.3

  

Repayment of Term Loans

     43     

2.4

  

Prepayments of Term Loans

     44     

2.5

  

Evidence of Debt

     46     

2.6

  

Computation of Interest and Fees

     46     

2.7

  

Intentionally Omitted

     47     

2.8

  

Interest Rates: Rates, Payments, and Calculations

     47     

2.9

  

Intentionally Omitted

     47     

2.10

  

Fees

     47     

2.11

  

Intentionally Omitted

     47     

2.12

  

Payments Generally; Agent’s Clawback

     47     

2.13

  

Changed Circumstances

     49     

2.14

  

Increased Costs; Reserves on LIBOR Rate Loans; Compensation for Losses

     50     

2.15

  

Incremental Term Loan

     51    3.  

CONDITIONS; TERM OF AGREEMENT

     53     

3.1

  

Conditions Precedent to Closing and Funding

     53     

3.2

  

Intentionally Omitted

     57     

3.3

  

Intentionally Omitted

     57     

3.4

  

Effect of Maturity

     57     

3.5

  

Intentionally Omitted

     57     

3.6

  

Conditions Subsequent

     57    4.  

REPRESENTATIONS AND WARRANTIES

     58     

4.1

  

Due Organization and Qualification; Subsidiaries

     58   

 

70484189_10

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

4.2

  

Due Authorization; No Conflict

     58     

4.3

  

Governmental Consents

     59     

4.4

  

Binding Obligations; Perfected Liens

     59     

4.5

  

Title to Assets; No Encumbrances

     59     

4.6

  

Litigation

     59     

4.7

  

Compliance with Laws

     59     

4.8

  

No Material Adverse Effect

     60     

4.9

  

Solvency; Fraudulent Transfer

     60     

4.10

  

Employee Benefits

     60     

4.11

  

Environmental Condition

     61     

4.12

  

Complete Disclosure

     61     

4.13

  

Patriot Act

     61     

4.14

  

Indebtedness

     61     

4.15

  

Payment of Taxes

     61     

4.16

  

Margin Stock

     62     

4.17

  

Governmental Regulation

     62     

4.18

  

Anti-Corruption Laws and Sanctions

     62     

4.19

  

Employee and Labor Matters

     62     

4.20

  

Intellectual Property; Licenses, Etc

     63     

4.21

  

Leases

     63     

4.22

  

Financial Statements

     63     

4.23

  

Deposit Accounts and Securities Accounts

     63     

4.24

  

Absence of Defaults

     64     

4.25

  

Senior Indebtedness Status

     64     

4.26

  

Insurance

     64     

4.27

  

Material Contracts

     64    5.  

AFFIRMATIVE COVENANTS

     64     

5.1

  

Financial Statements, Reports, Certificates, Notices

     64     

5.2

  

Accounting Methods and Financial Records

     66     

5.3

  

Existence

     66     

5.4

  

Maintenance of Properties

     67     

5.5

  

Taxes

     67   

 

70484189_10

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

5.6

  

Insurance

     67     

5.7

  

Inspection

     67     

5.8

  

Compliance with Laws

     68     

5.9

  

Environmental

     68     

5.10

  

Disclosure Updates

     68     

5.11

  

Formation of Subsidiaries

     68     

5.12

  

Further Assurances

     69     

5.13

  

Compliance with Material Contracts

     70     

5.14

  

Rating

     70     

5.15

  

Compliance with Anti-Corruption Laws and Sanctions

     70     

5.16

  

Lender Meetings

     70     

5.17

  

Compliance with ERISA and the IRC

     70    6.  

NEGATIVE COVENANTS

     70     

6.1

  

Indebtedness

     70     

6.2

  

Liens

     71     

6.3

  

Fundamental Changes

     71     

6.4

  

Disposal of Assets

     71     

6.5

  

Nature of Business

     71     

6.6

  

Prepayments and Amendments

     71     

6.7

  

Restricted Payments

     73     

6.8

  

Fiscal Year; Accounting Methods

     73     

6.9

  

Investments

     73     

6.10

  

Transactions with Affiliates

     74     

6.11

  

Use of Proceeds

     74     

6.12

  

No Further Negative Pledges; Restrictive Agreements

     74    7.  

FINANCIAL COVENANT

     75    8.  

EVENTS OF DEFAULT

     75     

8.1

  

Payments

     75     

8.2

  

Covenants

     76     

8.3

  

Judgments

     76     

8.4

  

Voluntary Bankruptcy, etc

     76     

8.5

  

Involuntary Bankruptcy, etc

     76   

 

70484189_10

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

8.6

  

Default Under Other Agreements

     76     

8.7

  

Representations, etc

     77     

8.8

  

Guaranty

     77     

8.9

  

Security Documents

     77     

8.10

  

Loan Documents

     77     

8.11

  

Change of Control

     77     

8.12

  

ERISA

     77     

8.13

  

Interference

     77     

8.14

  

Intercreditor Agreement; Senior Debt Status

     78    9.  

RIGHTS AND REMEDIES

     78     

9.1

  

Rights and Remedies

     78     

9.2

  

Application of Funds

     78     

9.3

  

Rights and Remedies Cumulative; Non-Waiver; Etc

     79    10.  

WAIVERS; INDEMNIFICATION

     79     

10.1

  

Demand; Protest; etc

     79     

10.2

  

The Lender Group’s Liability for Collateral

     79     

10.3

  

Indemnification

     79     

10.4

  

Costs and Expenses

     80    11.  

NOTICES

     81    12.  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     82    13.  

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     85     

13.1

  

Assignments and Participations

     85    14.  

AMENDMENTS; WAIVERS

     88     

14.1

  

Amendments and Waivers

     88     

14.2

  

Mitigation Obligations; Replacement of Certain Lenders

     90     

14.3

  

No Waivers; Cumulative Remedies

     91    15.  

AGENT; THE LENDER GROUP

     91     

15.1

  

Appointment and Authorization of Agent

     91     

15.2

  

Delegation of Duties

     92     

15.3

  

Liability of Agent

     92     

15.4

  

Reliance by Agent

     92     

15.5

  

Notice of Default or Event of Default

     93   

 

70484189_10

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

15.6

  

Credit Decision

     93     

15.7

  

Costs and Expenses; Indemnification

     93     

15.8

  

Agent in Individual Capacity

     94     

15.9

  

Successor Agent

     94     

15.10

  

Lender in Individual Capacity

     95     

15.11

  

Collateral and Guaranty Matters

     95     

15.12

  

Right of Setoff; Sharing of Payments

     97     

15.13

  

Agency for Perfection

     97     

15.14

  

Payments by Agent to the Lenders

     97     

15.15

  

Concerning the Collateral and Related Loan Documents

     98     

15.16

  

Agent May File Proofs of Claim

     98     

15.17

  

Several Obligations; No Liability

     98     

15.18

  

Joint Lead Arrangers, Joint Bookrunners, and Syndication Agents

     99     

15.19

  

Defaulting Lenders

     99     

15.20

  

Intercreditor Agreement

     100    16.  

TAXES

     100     

16.1

  

Defined Terms

     100     

16.2

  

Payments Free of Taxes

     100     

16.3

  

Payment of Other Taxes by the Loan Parties

     100     

16.4

  

Indemnification by the Loan Parties

     100     

16.5

  

Indemnification by the Lenders

     100     

16.6

  

Evidence of Payments

     101     

16.7

  

Status of Lenders

     101     

16.8

  

Treatment of Certain Refunds

     103     

16.9

  

Survival

     103    17.  

GENERAL PROVISIONS

     103     

17.1

  

Effectiveness

     103     

17.2

  

Section Headings

     103     

17.3

  

Interpretation

     103     

17.4

  

Severability of Provisions

     103     

17.5

  

Bank Product Providers

     104     

17.6

  

Debtor-Creditor Relationship

     104   

 

70484189_10

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     17.7   

Counterparts; Electronic Execution

     104      17.8   

No Advisory or Fiduciary Responsibility

     105      17.9   

Revival and Reinstatement of Obligations; Certain Waivers

     105      17.10   

Confidentiality

     106      17.11   

Survival

     107      17.12   

Patriot Act

     107      17.13   

Integration

     108      17.14   

Independent Effect of Covenants; Inconsistencies

     108   

 

70484189_10

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Compliance
Certificate Exhibit C    Form of Note Exhibit D    Form of Notice of
Conversion/Continuation Exhibit E    Form of Notice of Prepayment Exhibit F   
Form of Perfection Certificate Exhibit G    Form of Solvency Certificate Exhibit
H-1 through H-4    Form of Tax Compliance Certificates Schedule 1.1(a)   
Historical Consolidated EBITDA Schedule 1.1(b)    Permitted Investments Schedule
1.1(c)    Permitted Liens Schedule 1.1(d)    Jeld-Wen Patents Schedule 3.6   
Conditions Subsequent Schedule 4.1(b)    Capitalization of Borrower Schedule
4.1(c)    Capitalization of Borrower’s Subsidiaries Schedule 4.1(d)   
Subscriptions, Options, Warrants, Calls Schedule 4.10    Employee Benefits
Schedule 4.11    Environmental Matters Schedule 4.14    Permitted Indebtedness
Schedule 4.20    Intellectual Property Claims Schedule 4.23    Deposit Accounts
and Securities Accounts Schedule 4.26    Insurance Schedule 4.27    Material
Contracts

 

70484189_10

 

-i-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

THIS TERM LOAN CREDIT AGREEMENT, is entered into as of November 2, 2015, by and
among QUANEX BUILDING PRODUCTS CORPORATION, a Delaware corporation (“Borrower”),
the lenders identified on the signature pages hereof (each of such lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”, as that term is hereinafter further defined) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“ABL Agent” means Wells Fargo in its capacity as administrative agent under the
ABL Credit Agreement, and its successors and assigns in such capacity.

“ABL Credit Agreement” means that certain Credit Agreement dated as of the date
hereof, among Borrower, the other borrowers named therein, ABL Agent, and the
other lenders and agents party thereto, as amended, modified, supplemented or
restated from time to time in accordance with the terms thereof, this Agreement,
and the Intercreditor Agreement.

“ABL Documents” means, collectively, the ABL Credit Agreement, all other “Loan
Documents” as such term is defined in the ABL Credit Agreement, and any
documents, agreements and instruments entered into in connection with any
Refinancing Indebtedness in respect thereof, as amended, modified, supplemented
or restated from time to time in accordance with the terms thereof, this
Agreement, and the Intercreditor Agreement.

“ABL Obligations” means “Obligations” as such term is defined in the ABL Credit
Agreement.

“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

“Account” means an account (as that term is defined in the Code).

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Company” means WII Holding, Inc., a Delaware corporation.

“Acquired Company Material Adverse Effect” means any event, circumstance or
state of facts that, individually or in the aggregate, has, or would reasonably
be expected to have, a material adverse effect upon the business, results of
operations or financial condition of the Acquired Company and its Subsidiaries,
taken as a whole; provided, that none of the following will constitute an
Acquired Company Material Adverse Effect, or will be considered in determining
whether an Acquired Company Material Adverse Effect has occurred: (a) changes
that are the result of factors generally affecting the

 

70484189_10



--------------------------------------------------------------------------------

industries or markets in which the Acquired Company or any of its Subsidiaries
operates; (b) any adverse change, effect or circumstance arising out of the
announcement or disclosure (intentional or otherwise) of the transactions
contemplated by, or the terms of, the Merger Agreement, including (i) losses or
threatened losses of, or any adverse change in the relationship with, employees,
customers, suppliers, distributors, financing sources, licensors, licensees or
others having relationships with the Acquired Company or any of its Subsidiaries
and (ii) the initiation of litigation or other administrative proceedings by any
Person with respect to the Merger Agreement or any of the transactions
contemplated hereby; (c) changes in Law (as defined in the Merger Agreement) or
changes in GAAP or any interpretation thereof; (d) any financial projection,
forecast or budget created prior to the Closing Date; (e) changes that are the
result of economic factors affecting the national, regional or world economy or
financial markets; (f) any change in the financial, banking or securities
markets; (g) any earthquake, hurricane, tsunami, tornado, flood, mudslide, wild
fire or other natural disaster or act of god or any other force majeure event;
(h) any national or international political or social conditions, including
those in any jurisdiction in which the Acquired Company or any of its
Subsidiaries conducts business; (i) the engagement by the United States in
hostilities or the escalation thereof, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence or the escalation
of any military or terrorist attack upon the United States or any United States
territories, possessions or diplomatic or consular offices or upon any United
States military installation, equipment or personnel; (j) changes in commodities
prices or the supply or demand of any raw materials; (k) any effect on any
customer or supplier of the Acquired Company or any of its Subsidiaries arising
from or in connection with any of the changes, events, occurrences or effects
set forth in clauses (a) through (j) hereof; and (l) any consequences arising
from Borrower’s compliance with its obligations under Section 5.3 of the Merger
Agreement or the application of Antitrust Laws (as defined in the Merger
Agreement) (including any action or judgment arising under Antitrust Laws) to
the transactions contemplated by the Merger Agreement, in each case of items
(a), (c), (e), (f), (g), (h), (i) and (j) above, except to the extent such
changes, occurrences, events or developments have a disproportionate effect on
the Acquired Company and its Subsidiaries as compared to the industry in which
the Acquired Company and its Subsidiaries operate as a whole.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of a majority of the Equity Interests of any other Person.

“Additional Documents” has the meaning specified therefor in Section 5.12.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10: (a) any Person which
owns directly or indirectly 20% or more of the Equity Interests having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 20% or more of the partnership or other ownership interests
of a Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person;
provided further, that Quanex Foundation shall not be deemed to be an Affiliate
of any Loan Party or of any Subsidiary of any Loan Party unless, at the time in
question, Quanex Foundation owns directly or indirectly 20% or more of the
Equity Interests having ordinary voting power for the election of directors of
Borrower.

 

70484189_10

 

- 2 -



--------------------------------------------------------------------------------

“Agent” has the meaning specified therefor in the preamble to this Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Liens” means the Liens granted by any Loan Party or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.

“Agent’s Office” means Agent’s address set forth in Section 11, or such other
address as Agent may from time to time notify Borrower and the Lenders, to which
payments due are to be made and at which Term Loans will be disbursed.

“Agreement” means this Term Loan Credit Agreement.

“All-In Yield” means, as to any Indebtedness, the annual yield thereof, whether
in the form of interest rate margins, original issue discount (“OID”) or upfront
fees and any LIBOR Rate floors (with such increased amount being equated to
interest margins for purposes of determining any increase to the Applicable
Margin), or otherwise, in each case as reasonably determined by Agent; provided
that (a) OID and upfront fees shall be equated to interest rate assuming a
four-year life to maturity and (b) “All-In Yield” shall not include arrangement
or commitment fees paid or payable to the applicable arrangers (or their
affiliates) for such Indebtedness or any other fees not payable generally to the
lenders providing such Indebtedness.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption, or money laundering, including
the U.K. Bribery Act of 2010 and the United States Foreign Corrupt Practices Act
of 1977, each as amended, and the rules and regulations thereunder.

“Applicable Margin” means (a) in the case of a Base Rate Loan, 4.25%, and (b) in
the case of a LIBOR Rate Loan, 5.25%.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards (including commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”)), (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) Cash Management Services, or
(f) transactions under Hedge Agreements.

 

70484189_10

 

- 3 -



--------------------------------------------------------------------------------

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by any Loan Party to any Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, (b) all
Hedge Obligations, and (c) all amounts that Agent or any Lender is obligated to
pay to a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to any Loan Party, in each case, only if,
and then only to the extent, (i) not secured under the ABL Documents and
(ii) not designated as “Bank Product Obligations” under and as defined in the
ABL Credit Agreement pursuant to, and in accordance with, the terms thereof.

“Bank Product Provider” means any Person that, (a) at the time it enters into a
Bank Product Agreement with a Loan Party, is a Lender, an Affiliate of a Lender,
Agent or an Affiliate of Agent, or (b) at the time it (or its Affiliate) becomes
a Lender (including on the Closing Date), is a party to a Bank Product Agreement
with a Loan Party, in each case in its capacity as a party to such Bank Product
Agreement, including each of the foregoing in its capacity, if applicable, as a
Hedge Provider.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time, or any similar domestic or foreign federal or state law for the
relief of debtors.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus 1/2 of 1%,
(b) the LIBOR Rate (which rate shall be calculated based upon an Interest Period
of 1 month and shall be determined on a daily basis) plus 1%, and (c) the rate
of interest announced, from time to time, within Wells Fargo as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Term Loans that bears interest at a
rate determined by reference to the Base Rate.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to this Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.10(c).

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of LIBOR Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.2.

 

70484189_10

 

- 4 -



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(b)(ii), (b) with respect to the purchase price of assets that are
purchased substantially contemporaneously with the trade-in of existing assets
during such period, the amount that the gross amount of such purchase price is
reduced by the credit granted by the seller of such assets for the assets being
traded in at such time, (c) expenditures made during such period to consummate
one or more Permitted Acquisitions, (d) capitalized software development costs
to the extent such costs are deducted from net earnings under the definition of
Consolidated EBITDA for such period, (e) expenditures during such period that,
pursuant to a written agreement, are reimbursed by a third Person (excluding
Borrower or any of its Affiliates), and (f) an amount equal to the aggregate of
amounts received during such period from, and pursuant to written agreements
with, third Persons (excluding any Loan Party or any of its Affiliates) in
reimbursement of expenditures made during any preceding period.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
6 months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(g) above, (i) investments substantially similar to those described above which
are denominated in Euros, GBP or Canadian Dollars (including similarly
capitalized foreign banks organized under the laws of Germany, the United
Kingdom or

 

70484189_10

 

- 5 -



--------------------------------------------------------------------------------

Canada), and (j) deposits by a Foreign Subsidiary with a foreign bank organized
under the laws of Germany, the United Kingdom or Canada so long as such deposits
could not reasonably be maintained with an institution satisfying the criteria
set forth above and so long as the amount maintained with such foreign bank does
not exceed the amount reasonably necessary or foreseeable to manage the local
operations of such Foreign Subsidiary in such country.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means that:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 35% of the Equity Interests of the
Borrower entitled to vote in the election of members of the Board of Directors
of Borrower;

(b) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors;

(c) Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party; or

(d) the occurrence of any “Change of Control” as defined in the ABL Credit
Agreement.

“Class” means, when used in reference to any Term Loan, whether such Term Loan
is an Initial Term Loan or an Incremental Term Loan.

“Closing Date” means November 2, 2015.

 

70484189_10

 

- 6 -



--------------------------------------------------------------------------------

“Closing Date Merger” means the Acquisition by Borrower of all of the Equity
Interests of the Acquired Company and its Subsidiaries from the Sellers, through
a merger of the Acquired Company with and into Merger Sub, pursuant to the
Merger Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B delivered by the chief financial officer of Borrower to Agent.

“Confidential Information” has the meaning specified therefor in
Section 17.10(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, with respect to any fiscal period, the sum of the
following determined on a Consolidated basis, without duplication, for Borrower
and its Subsidiaries in accordance with GAAP:

(a) Consolidated Net Income, plus

(b) the sum of the following amounts of Borrower and its Subsidiaries for such
period to the extent deducted in determining Consolidated Net Income for such
period:

(i) any extraordinary, unusual, or non-recurring non-cash losses,

(ii) Consolidated Interest Expense,

(iii) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),

(iv) depreciation and amortization,

 

70484189_10

 

- 7 -



--------------------------------------------------------------------------------

(v) (A) with respect to the Closing Date Merger, costs, reasonable fees to
Persons (other than Borrower or any of its Affiliates), charges, or expenses
incurred in connection therewith prior to, on or within 90 days after the
Closing Date, and (B) with respect to any Permitted Acquisition after the
Closing Date, costs, fees, charges, or expenses consisting of out-of-pocket
expenses owed by Borrower or any of its Subsidiaries to any Person for services
performed by such Person in connection with such Permitted Acquisition incurred
within 90 days of the consummation of such Permitted Acquisition,

(vi) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),

(vii) one-time non-cash restructuring charges,

(viii) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations, and

(ix) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets, minus

(c) the sum of the following amounts of Borrower and its Subsidiaries for such
period to the extent included in determining Consolidated Net Income for such
period:

(i) any extraordinary, unusual, or non-recurring gains,

(ii) interest income,

(iii) exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations,

(iv) income arising by reason of the application of FAS 141R, and

(v) any cash expenses or payments made by the Borrower and its Subsidiaries
during such period which represent the reversal of non-cash charges added back
in a prior period under clause (b)(i), (b)(vi) or (b)(vii).

For the purposes of calculating Consolidated EBITDA for any Reference Period, if
at any time during such Reference Period (and after the Closing Date), Borrower
or any of its Subsidiaries shall have consummated (a) a Permitted Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are reasonably
identifiable, factually supportable, are expected to have a continuing impact
and are certified by the chief financial officer of Borrower as having been
determined in good faith to be reasonably anticipated to be realizable within 12
months following such Permitted Acquisition, in each case; provided that the
aggregate amount of all such pro forma adjustments shall not exceed 10% of pro
forma Consolidated EBITDA (determined prior to any adjustments pursuant to this
paragraph) for any Reference Period) or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period and (b) any Material Disposition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if any such Material Disposition occurred on the first day of such Reference
Period.

 

70484189_10

 

- 8 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (x) Consolidated EBITDA for the Fiscal Quarter
ended January 31, 2015, April 30, 2015 and July 31, 2015 shall be the amounts
corresponding to such Fiscal Quarters set forth on Schedule 1.1(a) and
(y) Consolidated EBITDA for the Fiscal Quarter ended October 31, 2015, shall be
calculated as if the Closing Date Merger occurred on such date and shall give
pro forma effect thereto consistent with that set forth in the immediately
preceding paragraph.

“Consolidated Interest Expense” means, with respect to any fiscal period, the
aggregate of the interest expense of Borrower and its Subsidiaries for such
period, determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any fiscal period, the net
income (or loss) of Borrower and its Subsidiaries for such period, determined on
a Consolidated basis, without duplication, in accordance with GAAP; provided,
that in calculating Consolidated Net Income, there shall be excluded (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Borrower or any of its
Subsidiaries or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
(c) the net income (if positive), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes and (d) any gain or loss from Dispositions of assets during such period.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, with respect to Borrower and its Subsidiaries on a Consolidated
basis, without duplication, (a) all Consolidated Total Indebtedness that, as of
such date, is secured by a Lien on any property of Borrower or any of its
Subsidiaries (including, for the avoidance of doubt, the amount of outstanding
Indebtedness under the ABL Credit Agreement) minus (b) all Subordinated
Indebtedness.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date to (b) Consolidated EBITDA for the most recently completed Reference
Period.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to Borrower and its Subsidiaries on a Consolidated basis, without
duplication, all Indebtedness of Borrower and its Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the most recently completed Reference Period.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the then Continuing Directors.

 

70484189_10

 

- 9 -



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, providing for springing dominion,
and otherwise in form and substance reasonably satisfactory to Agent, executed
and delivered by a Loan Party or one of its Subsidiaries, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Current Assets” means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a Consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.

“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of long-term Indebtedness)
on a Consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by
Borrower or any of its Subsidiaries.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means, subject to Section 15.19(b), any Lender that (a) has
failed to (i) fund all or any portion of any Term Loan required to be funded by
it hereunder within two Business Days of the date such Term Loans or
participations were required to be funded hereunder unless such Lender notifies
Agent and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified Borrower and
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by Agent or Borrower, to confirm in writing to Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by Agent
and Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Insolvency Proceeding, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such

 

70484189_10

 

- 10 -



--------------------------------------------------------------------------------

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 15.19(b)) upon delivery of written
notice of such determination to Borrower and each Lender.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including any Equity Interests) by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
is convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Term Loan Commitments), (b) are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provide for the scheduled payments of dividends in cash, or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of Borrower organized under the laws
of any political subdivision of the United States.

“Earn-Outs” means unsecured liabilities of a Loan Party or any of its
Subsidiaries arising under an agreement to make any deferred payment as a part
of the Purchase Price for a Permitted Acquisition, including performance bonuses
or consulting payments in any related services, employment or similar agreement,
in an amount that is subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of the target of such Permitted Acquisition.

“ECF Percentage” means, with respect to any Excess Cash Flow Period, (a) 75% if
the Consolidated Total Leverage Ratio is greater than 2.75 to 1.00 as of the
last day of such Excess Cash Flow Period, (b) 50% if the Consolidated Total
Leverage Ratio is less than or equal to 2.75 to 1.00 and greater than 2.25 to
1.00 as of the last day of such Excess Cash Flow Period or (c) 0% if the
Consolidated Total Leverage Ratio is less than or equal to 2.25 to 1.00 as of
the last day of such Excess Cash Flow Period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.1(b)(iii)).

 

70484189_10

 

- 11 -



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding 6 years has been sponsored, maintained or contributed to by any
Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA Affiliate
has, or has had at any time within the preceding 6 years, any liability,
contingent or otherwise.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority involving violations of Environmental Laws or releases of
Hazardous Materials (a) from any assets, properties, or businesses of Borrower,
any Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by Borrower, any Subsidiary of a
Borrower, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, reasonable costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, or participations of or in such Person, whether voting or
nonvoting, including capital stock (or other ownership or profit interests), or
preferred stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.

“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC. ERISA
Affiliate shall include any Subsidiary of any Loan Party.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

70484189_10

 

- 12 -



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified therefor in Section 8.

“Excluded Assets” has the meaning specified therefor in the Guaranty and
Security Agreement.

“Excess Cash Flow” means, for Borrower and its Subsidiaries on a Consolidated
basis, in accordance with GAAP for any Fiscal Year, the excess, if any, of:

(a) the sum, without duplication, of (i) Consolidated Net Income for such Fiscal
Year, (ii) an amount equal to the amount of all non-cash charges and losses to
the extent deducted in determining Consolidated Net Income for such Fiscal Year
(excluding any items that represent an accrual of, or cash reserve for,
anticipated cash charges in any future period) and (iii) decreases in Net
Working Capital for such Fiscal Year, minus

(b) the sum, without duplication, of (i) the aggregate amount of cash
(A) actually paid by Borrower and its Subsidiaries during such Fiscal Year on
account of Capital Expenditures and Permitted Acquisitions (other than any
amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below), (B) committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year and (C) of Investments
pursuant to clause (q) of the definition of Permitted Investments made during
such Fiscal Year, (ii) the aggregate amount of all scheduled principal payments
or repayments of Indebtedness made by Borrower and its Subsidiaries during such
Fiscal Year (other than payments of Term Loans pursuant to Section 2.4(b),
including voluntary prepayments deducted pursuant to Section 2.4(b)(iv)) to the
extent that such payments or repayments by their terms cannot be reborrowed or
redrawn and do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (iii) the amount of Restricted Payments made pursuant to
Section 6.7(d) and (f), (iv) an amount equal to the amount of all non-cash
credits and gains to the extent included in determining Consolidated Net Income
for such Fiscal Year and (v) increases to Net Working Capital for such Fiscal
Year, in each case under this clause (b), other than to the extent any such
Capital Expenditure, Permitted Acquisition, other Investment, prepayment or
repayment or Restricted Payment is made or is expected to be made with the
proceeds of Indebtedness (other than Indebtedness under the ABL Credit
Agreement), any issuance of Equity Interests, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated Net
Income.

“Excess Cash Flow Period” has the meaning specified in Section 2.4(b)(iv).

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Subsidiary” means each (a) Immaterial Domestic Subsidiary and
(b) Foreign Subsidiary; provided that any Domestic Subsidiary of Borrower that
is a borrower or guarantor under the ABL Documents shall not be an Excluded
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee

 

70484189_10

 

- 13 -



--------------------------------------------------------------------------------

of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any liability or guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
liability for or the guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation (such
determination being made after giving effect to any applicable keepwell, support
or other agreement for the benefit of the applicable Loan Party). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any Obligation of the Loan Parties
hereunder, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes imposed on it (in lieu of net income Taxes), and
branch profits Taxes, in each case, (i) imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 14.2), any United
States federal withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 16.7, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding Tax pursuant to Section 16, and (c) any United States federal
withholding Tax imposed under FATCA.

“Existing Antares Credit Facility” means the existing $118,800,000 credit
facility governed by that certain Second Amended and Restated Credit Agreement,
dated as of August 8, 2014, by and among WII Components, Inc., as borrower, the
other credit parties party thereto, the lenders party thereto and Antares
Capital LP (successor via assignment to General Electric Capital Corporation),
as agent for such lenders, and the other related loan documentation setting
forth such Persons’ obligations to Antares Capital LP and the other lenders
thereunder, as amended as of the Closing Date.

“Existing Credit Facilities” means, collectively, the Existing Antares Credit
Facility, the Existing OCM Note, and the Existing Wells Credit Facility.

“Existing Intercompany Loan Agreement (Germany)” means that certain Agreement,
dated April 5, 2012, between Quanex IG Systems Inc. and Edgetech Europe GmbH,
pursuant to which Quanex IG Systems Inc. has agreed to provide a credit line to
Edgetech Europe GmbH in an aggregate principal amount of up to €10,000,000, as
amended, modified, supplemented, renewed, extended and/or restated from time to
time.

“Existing Intercompany Loan Agreement (UK)” means that certain Intercompany Loan
Agreement, dated as of October 28, 2015, between Flamstead Holdings and
Borrower, pursuant to which Borrower has agreed to provide a credit line to
Flamstead Holdings in an aggregate principal amount of up to £25,000,000, as
amended, modified, supplemented, renewed, extended and/or restated from time to
time.

 

70484189_10

 

- 14 -



--------------------------------------------------------------------------------

“Existing Intercompany Loan Agreements” means, collectively, the Existing
Intercompany Loan Agreement (Germany) and the Existing Intercompany Loan
Agreement (UK).

“Existing OCM Note” means that certain senior unsecured note dated as of July 8,
2011, in the original principal amount of $23,000,000, executed by the Acquired
Company in favor of OCM Mezzanine Fund II, L.P., and issued pursuant to that
certain Amended and Restated Note Exchange Agreement dated as of July 8, 2011,
between the Acquired Company and OCM Mezzanine Fund II, L.P., as amended as of
the Closing Date.

“Existing Wells Credit Facility” means the existing $150,000,000 senior
unsecured revolving credit facility governed by that certain Credit Agreement,
dated as of January 28, 2013, by and among Borrower, as borrower, the guarantors
party thereto, the lenders party thereto and Wells Fargo, as agent for such
lenders, and the other related loan documentation setting forth Borrower’s
obligations to Wells Fargo and the other lenders thereunder, as amended as of
the Closing Date.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.

“Fee Letters” means, collectively, (a) that certain fee letter, dated as of
September 12, 2015, among Borrower, Agent, ABL Agent, Bank of America, N.A. and
the Joint Lead Arrangers and (b) that certain fee letter, dated as of
September 12, 2015, among Borrower, Agent, ABL Agent and Wells Fargo Securities,
LLC.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the IRC
and the Equity Interests of which are owned directly by any Loan Party.

“Fiscal Month” means any calendar month of any Fiscal Year.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each January, April, July and October of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

“Fiscal Year” means any period of 12 consecutive Fiscal Months ending on
October 31 of any calendar year.

“Flamstead Holdings” means Flamstead Holdings Limited, a company incorporated
under the laws of England and Wales with registration number 05280415.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

70484189_10

 

- 15 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Funds Flow Agreement” means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by each Loan Party, ABL Agent, and Agent.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means (a) with respect to any corporation, the certificate
or articles of incorporation or formation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization or articles of association, and the limited
liability company or operating agreement or bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership agreement, joint venture agreement, declaration or other
applicable agreement or documentation evidencing or otherwise relating to its
formation or organization, governance and capitalization (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (d) with respect to any of the entities described above, any other
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization, including an excerpt from the
commercial register.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Guarantor” means (a) each Subsidiary of Borrower (other than any Excluded
Subsidiary) and (b) each other Person that becomes a guarantor after the Closing
Date pursuant to Section 5.11.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and each of the
Guarantors to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

70484189_10

 

- 16 -



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party arising under, owing pursuant to, or existing in respect of
Hedge Agreements entered into with one or more of the Hedge Providers.

“Hedge Provider” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Loan Party, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Loan
Party, in each case in its capacity as a party to such Hedge Agreement.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that (a) together
with its Subsidiaries, (i) has assets representing no more than 2.5% of the
Consolidated total assets of Borrower and its Domestic Subsidiaries and
(ii) generates no more than 2.5% of the Consolidated revenues of Borrower and
its Domestic Subsidiaries, in each case, as reflected in the most recent
financial statements delivered pursuant to Section 3.1(l) or Section 5.1, as
applicable, and (b) has been designated as an “Immaterial Domestic Subsidiary”
by Borrower in the manner provided below; provided that, if at any time, (x) the
total assets of the Immaterial Domestic Subsidiaries, taken as a whole, as of
the last day of Borrower’s most recently ended Fiscal Quarter shall be greater
than 5% of the Consolidated total assets of Borrower and its Domestic
Subsidiaries or (y) 5% of the Consolidated total revenues of Borrower and its
Domestic Subsidiaries on such date, then the Loan Parties shall take such
actions as may be necessary, including causing a Subsidiary to become a
Guarantor and grant security interests pursuant to Section 5.11, in order to
comply with the requirements set forth in the preceding clauses (x) and (y).
Borrower may from time to time designate any Domestic Subsidiary (including a
newly-created or newly-acquired Domestic Subsidiary) as an Immaterial Domestic
Subsidiary by delivering to Agent a certificate of the chief financial officer
of the Borrower making such designation and confirming that (i) such Domestic
Subsidiary meets the requirements set forth in this definition and
(ii) immediately after giving effect to such designation, no Event of Default
shall have occurred and be continuing. As of the Closing Date, each of Quanex
Services, Inc., a Delaware corporation, and Truseal Technologies, Inc., a
Delaware corporation, is an Immaterial Domestic Subsidiary.

“Incremental Amendment” means an amendment agreement in form and substance
reasonably satisfactory to Agent delivered in connection with Section 2.15.

“Incremental Effective Date” has the meaning specified in Section 2.15(a).

“Incremental Lender” has the meaning specified in Section 2.15(a).

“Incremental Term Loan” has the meaning specified in Section 2.15(a).

 

70484189_10

 

- 17 -



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” has the meaning specified in Section 2.15(a).

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person under Earn-Outs or to
pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices and, for the avoidance of doubt, other than royalty payments payable
in the ordinary course of business in respect of licenses), (f) all monetary
obligations of such Person owing under Hedge Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the Hedge
Agreement were terminated on the date of determination), (g) any Disqualified
Equity Interests of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Initial Term Loan” means the Term Loan made by the Lenders to Borrower on the
Closing Date pursuant to Section 2.1.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Insurance and Condemnation Event” means the receipt by Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of business interruption, theft, loss, physical destruction or damage,
taking or similar event with respect to any of their respective property.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
Borrower, each of its Subsidiaries and Agent, in form and substance reasonably
satisfactory to Agent.

 

70484189_10

 

- 18 -



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date with this Agreement, between Agent and ABL Agent.

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Term Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a LIBOR Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each Fiscal Quarter and
the applicable Maturity Date.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that

(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires,

(b) any Interest Period that would end on a day that is not a Business Day shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day,

(c) with respect to an Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period), the Interest Period
shall end on the last Business Day of the calendar month that is 1, 2, 3, or 6
months after the date on which the Interest Period began, as applicable,

(d) no Interest Period shall extend beyond the Maturity Date and Interest
Periods shall be selected by Borrower so as to permit Borrower to make the
quarterly principal installment payments pursuant to Section 2.3(a) without
resulting in the required payment of any amounts under Section 3.5, and

(e) there shall be no more than six (6) Interest Periods in effect at any time.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (i) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (ii) bona fide accounts receivable arising in
the ordinary course of business), (b) Acquisitions and acquisitions of
Indebtedness, Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
and (c) any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustment for increases or decreases in value, or
write-ups, write-downs, or write-offs with respect to such Investment.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.

 

70484189_10

 

- 19 -



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Jeld-Wen Patents” means those certain patents identified on Schedule 1.1(d) in
connection with the Disposition thereof by Mikron Industries, Inc., a Subsidiary
of Borrower, to Jeld-Wen.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, each in their respective capacities as
joint lead arranger and joint bookrunner.

“Junior Indebtedness” means (a) Subordinated Indebtedness, (b) unsecured
Indebtedness, and (c) Indebtedness secured by Liens that are junior to the Liens
securing the Obligations; provided that Junior Indebtedness shall not include
(i) any Permitted Intercompany Advances or (ii) Indebtedness incurred under
clause (q) of the definition of Permitted Indebtedness.

“Lender” has the meaning set forth in the preamble to this Agreement and shall
also include any other Person made a party to this Agreement pursuant to the
provisions of Section 2.15 or Section 13.1 and “Lenders” means each of the
Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable documented out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication and environmental audits,
(c) Agent’s customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to Borrower or its
Subsidiaries, (d) Agent’s customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of Borrower (whether by wire transfer or otherwise), together
with any reasonable out-of-pocket costs and expenses incurred in connection
therewith, (e) reasonable documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) Agent’s reasonable
costs and expenses (including reasonable documented attorneys’ fees and
expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent’s Liens in and to the Collateral, or the Lender Group’s
relationship with Borrower or any of its Subsidiaries, (g) Agent’s and each
Joint Lead Arranger’s reasonable documented costs and expenses (including
reasonable documented attorneys’ fees, but limited to the reasonable documented
attorneys’ fees of counsel to Wells Fargo and Wells Fargo Securities, LLC, and
due diligence expenses) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
reasonable costs and expenses relative to the rating of the Term Loan, CUSIP,
SyndTrak, Markit ClearPar or other communication costs incurred in connection
with a syndication of the loan facilities), or amending, waiving, or modifying
the Loan Documents, and (h) Agent’s and each Lender’s reasonable documented
costs and expenses (including reasonable documented attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including reasonable documented attorneys, accountants, consultants,
and other advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an

 

70484189_10

 

- 20 -



--------------------------------------------------------------------------------

Insolvency Proceeding concerning Borrower or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether a lawsuit or other adverse proceeding is
brought, or in taking any enforcement action or any Remedial Action with respect
to the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by Agent to be the arithmetic average of the rate per annum
at which deposits in Dollars would be offered by first class banks in the London
interbank market to Agent at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period, and

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

Each calculation by Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding the foregoing, if the LIBOR
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement

“LIBOR Rate” means a rate per annum determined by Agent pursuant to the
following formula:

 

LIBOR Rate =   

LIBOR

      1.00-Eurodollar Reserve Percentage   

Notwithstanding the foregoing, in no event shall the LIBOR Rate be less than
1.0%.

“LIBOR Rate Loan” means each portion of the Term Loan that bears interest at a
rate determined by reference to the LIBOR Rate.

 

70484189_10

 

- 21 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Limited Conditionality Acquisition” means any Permitted Acquisition that is not
conditioned on the availability of financing.

“Loan Documents” means this Agreement, the Fee Letters, the Intercompany
Subordination Agreement, the Intercreditor Agreement, the Security Documents,
any Note or Notes and any other instrument or agreement entered into, now or in
the future, by Borrower or any of its Subsidiaries and any member of the Lender
Group in connection with this Agreement (other than any Bank Product Agreement).

“Loan Party” means Borrower or any Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their payment and other
material obligations under the Loan Documents to which they are parties or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral (other than as a result of as a result of an action taken or not
taken that is solely in the control of Agent), or (c) a material impairment of
the enforceability or priority of Agent’s Liens with respect to all or a
material portion of the Collateral.

“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party, the loss
of which could reasonably be expected to result in a Material Adverse Effect.

“Material Disposition” means any Disposition or series of related Dispositions
by Borrower or any of its Subsidiaries of all or substantially all of its
assets, any division or business line or other assets with a fair market value
in excess of $5,000,000.

“Maturity Date” means the first to occur of (a) November 2, 2022 and (b) the
date of acceleration of any of the Obligations pursuant to Section 8.2(a).

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
August 30, 2015, among Borrower, Merger Sub, the Acquired Company and Olympus
Growth Fund IV, L.P., and all schedules, exhibits and other documents related
thereto and executed in connection therewith.

“Merger Documents” means the Merger Agreement and all other documents related
thereto and executed in connection therewith.

 

70484189_10

 

- 22 -



--------------------------------------------------------------------------------

“Merger Sub” means QWMS, Inc., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Borrower or any of its Subsidiaries of
assets or any Insurance and Condemnation Event, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under
this Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such Disposition or Insurance and Condemnation Event, (ii) reasonable fees,
commissions, and expenses related thereto and required to be paid by Borrower or
such Subsidiary in connection with such Disposition or Insurance and
Condemnation Event, (iii) in the case of a Disposition, taxes paid or payable to
any taxing authorities by Borrower or such Subsidiary in connection with such
Disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, (C) for the payment
of unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, and (D) for the payment of indemnification obligations, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(b) at such time when such amounts are no longer
required to be set aside as such a reserve; and

(b) with respect to any Debt Issuance by Borrower or any of its Subsidiaries,
the aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of Borrower or such Subsidiary in
connection with such Debt Issuance, after deducting therefrom only
(i) reasonable fees, commissions, and expenses related thereto and required to
be paid by Borrower or such Subsidiary in connection with such Debt Issuance,
(ii) taxes paid or payable to any taxing authorities by Borrower or such
Subsidiary in connection with such Debt Issuance, in each case to the extent,
but only to the extent, that the amounts so deducted are, at the time of receipt
of such cash, actually paid or payable to a Person that is not an Affiliate of
Borrower or any of its Subsidiaries, and are properly attributable to such
transaction.

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.1
and (b) has been approved by the Required Lenders.

 

70484189_10

 

- 23 -



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-U.S. Plan” means any plan, benefit, scheme or compensation program or
arrangement for the benefit of employees or individual workers located outside
of the United States or any Employee Benefit Plan sponsored, maintained or
contributed to by any Foreign Subsidiary or ERISA Affiliate that is organized
under the laws of any political subdivision outside of the United States, and in
each case, is not subject to United States law.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Term Loans made by such Lender, substantially in the form of Exhibit C.

“Notice of Conversion/Continuation” has the meaning specified in Section 2.2(c).

“Notice of Prepayment” has the meaning specified in Section 2.4(a).

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien or a requirement
that any Loan Party or ERISA Affiliate provide security to any Pension Plan
under the IRC, (g) the partial or complete withdrawal of any Loan Party or ERISA
Affiliate from a Multiemployer Plan (other than any withdrawal that would not
constitute an Event of Default under Section 8.12), (h) any event or condition
that results in the reorganization or insolvency of a Multiemployer Plan under
Sections of ERISA, (i) any event or condition that results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (j) any Pension Plan being in “at risk status”
within the meaning of IRC Section 430(i), (k) any Multiemployer Plan being in
“endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is or is
expected to be insolvent or in reorganization within the meaning of Title IV of
ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (m) an “accumulated funding deficiency” within the meaning of
the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA) or
the failure of any Pension Plan or Multiemployer Plan to meet the minimum
funding standards within the meaning of the IRC or ERISA (including Section 412
of the IRC or Section 302 of ERISA), in each case, whether or not waived,
(n) the filing of an application for a waiver of the minimum funding standards
within the meaning of the IRC or ERISA (including Section 412 of the IRC or
Section 302 of ERISA) with respect to any Pension Plan or Multiemployer Plan,
(o) the failure to make by its due date a required payment or contribution with
respect to any Pension Plan or Multiemployer Plan, (p) any event that results in
or could reasonably be expected to result in a liability by a Loan Party
pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to
Employee Benefit Plans or any event that results in or could reasonably be
expected to result in a liability to any Loan Party or ERISA Affiliate pursuant
to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q) any of the
foregoing is reasonably likely to occur in the following 30 days.

 

70484189_10

 

- 24 -



--------------------------------------------------------------------------------

“Obligations” means (a) all loans (including the Term Loans), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letters), Lender Group Expenses (including Lender Group
Expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, indemnities and all covenants and
duties of any other kind and description owing by any Loan Party arising out of,
under, pursuant to, in connection with, or evidenced by this Agreement or any of
the other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations (other than Excluded Swap
Obligations). Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all court, intangible, recording and filing taxes, taxes
arising from a registration, performance of any Loan Document and the receipt or
perfection of a security interest, present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies (together, in
each case, with any interest and penalties thereon) that arise from any payment
made for or on account an Obligation under this Agreement or any other Loan
Document, or from the execution, delivery, or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 14.2).

“Participant” has the meaning specified therefor in Section 13.1(d).

“Participant Register” has the meaning specified therefor in Section 13.1(d).

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

70484189_10

 

- 25 -



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

“Perfection Certificate” means a certificate in the form of Exhibit F.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a) no less than 15 Business Days (or such shorter period as agreed to by Agent)
prior to the proposed closing date of such Acquisition, Borrower shall have
delivered written notice of such Acquisition to Agent, which notice shall
include the proposed closing date of such Acquisition;

(b) such acquisition shall have been approved by the Board of Directors (or
equivalent governing body) of the Person to be acquired (in the case of an
acquisition of a Person) and such approval shall not have been withdrawn prior
to the consummation thereof;

(c) such Person or division or line of business is engaged in the same or a
similar line of business as Borrower or any of its Subsidiaries or any business
or operation reasonably related thereto;

(d) if such Acquisition is a merger or consolidation involving a Loan party, a
Loan Party shall be the surviving Person (or, other than in the case of the
Borrower, the surviving Person shall become a Guarantor) and no Change of
Control shall have been effected thereby;

(e) upon consummation of the Acquisition, the Loan Parties shall comply with the
applicable provisions of Section 5.11 within the time periods specified therein;

(f) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith; provided that if such Acquisition is a Limited
Conditionality Acquisition financed with proceeds of a substantially concurrent
Incremental Term Loan, this clause (f) shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Event of Default
under any of Sections 8.1, 8.4 or 8.5 shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith (including such Incremental Term Loan);

(g) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative Consolidated EBITDA during the four
(4) consecutive Fiscal Quarter period most recently concluded prior to the date
of the proposed Acquisition;

(h) Borrower is in compliance, on a pro forma basis after giving effect to such
Acquisition and any Indebtedness incurred or assumed in connection therewith,
with the required Consolidated Total Leverage Ratio pursuant to Section 7
calculated as of the last day of the most recently ended Fiscal Quarter of
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of each relevant period for testing such compliance; provided that, if
such Acquisition is a Limited Conditionality Acquisition, this clause (h) may be
determined at the time of the execution (as opposed to closing) of the
definitive purchase agreement, merger agreement or other acquisition agreement
governing such Acquisition;

 

70484189_10

 

- 26 -



--------------------------------------------------------------------------------

(i) for any Acquisition with aggregate consideration (including cash, Cash
Equivalents, Equity Interests and other deferred payment obligations) in excess
of $100,000,000, no later than 5 Business Days (or such shorter period as agreed
to by Agent) prior to the proposed closing date of such Acquisition, Borrower
shall have delivered to Agent the following:

(i) a Compliance Certificate showing compliance with clause (i) above;

(ii) copies of substantially final documentation entered into or to be entered
into in connection with such Acquisition, which shall be in form and substance
reasonably satisfactory to Agent;

(iii) material financial information regarding the Person or business to be
acquired in connection with such Acquisition (except to the extent that any such
information is subject to any confidentiality agreement, unless mutually
agreeable arrangements can be made to preserve such information as
confidential); and

(iv) forecasted balance sheets, profit and loss statements and cash flow
statements for the Person to be acquired, all prepared on a basis consistent
with such Person’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one
(1) year period following the date of the proposed Acquisition, on a quarterly
basis, in form and substance (including, without limitation, as to scope and
underlying assumptions) reasonably satisfactory to Agent; and

(j) not later than 5 Business Days (or such later date as Agent may agree in its
sole discretion) following the consummation of such Acquisition, the Borrower
shall have delivered to Agent a certificate of a Responsible Officer thereof
certifying that all of the requirements set forth in this definition (other than
the requirements set forth in clause (e) of this definition) have been
satisfied.

“Permitted Dispositions” means:

(a) sales, abandonment, or other Dispositions of (i) Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business, (ii) leases or subleases of Real Property not
useful in the conduct of the business of Borrower and its Subsidiaries and
(iii) patents, trademarks, copyrights, and other intellectual property rights
that is obsolete or no longer used or useful in the ordinary courses of
business,

(b) sales, abandonment, or other Dispositions of Inventory that is damaged or
obsolete or no longer used or useful in the ordinary course of business, and
sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

(d) the licensing of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

 

70484189_10

 

- 27 -



--------------------------------------------------------------------------------

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Qualified Equity Interests of Borrower,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business, provided, that as to any such Disposition that
occurs other than solely by reason of final expiration not subject to extension
or renewal, so long as (in each case under clauses (i) and (ii)), (A) with
respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) the occurrence of such lapse could not reasonably be
expected to have a Material Adverse Effect,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Borrower or any of
its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of Borrower that
is not a Loan Party to any other Subsidiary of Borrower (provided that, with
respect to any such transfer by any Subsidiary of the Borrower that is not a
Loan Party to any Loan Party, the consideration for such transfer shall not
exceed the fair market value of such assets),

(o) Dispositions of the Jeld-Wen Patents, and

(p) Dispositions of assets (other than Accounts, Inventory, or Equity Interests
of Subsidiaries of Borrower) not otherwise permitted in clauses (a) through
(o) above so long as (i) no Default or Event of Default shall be continuing or
result therefrom, (ii) at least 75% of the aggregate consideration received for
such Disposition is cash consideration and is paid at the time of the closing of
such Disposition, (iii) such Disposition is made for fair market value, (iv) the
aggregate fair market value of all assets disposed of in a Fiscal Year
(including the proposed Disposition) does not exceed 10% of Borrower’s
Consolidated total assets (determined as of the last day of the most recent
Fiscal Year for which financial statements have been delivered pursuant to
Section 5.1(a)(i)) and (v) the Consolidated EBITDA represented by such assets
does not exceed 10% of Consolidated EBITDA (determined as of the last day of the
most recent Fiscal Year for which financial statements have been delivered
pursuant to Section 5.1(a)(i)).

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 and any Refinancing Indebtedness in
respect of any such Indebtedness,

 

70484189_10

 

- 28 -



--------------------------------------------------------------------------------

(c) Indebtedness (including Capitalized Lease Obligations) incurred after the
Closing Date and at the time of, or within 270 days after, the acquisition,
construction, repair, replacement or improvement of any fixed assets for the
purpose of financing all or any part of the acquisition, construction, repair,
replacement or improvement costs thereof, in an aggregate principal amount
outstanding at any one time not to exceed $25,000,000 (“Permitted Purchase Money
Indebtedness”), and any Refinancing Indebtedness in respect of such
Indebtedness,

(d) Indebtedness constituting or owing by reason of Permitted Investments,

(e) Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit or collection,

(f) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations and
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,

(g) Indebtedness of a Person whose assets or Equity Interests are acquired by
any Loan Party or any of its Subsidiaries in a Permitted Acquisition; provided,
that such Indebtedness (i) was in existence prior to the date of such Permitted
Acquisition, and (ii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition in an aggregate principal amount not to exceed
$25,000,000 outstanding at any one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes, provided that if such
Indebtedness constitutes ABL Obligations, such Indebtedness shall be subject to
the terms of the Intercreditor Agreement,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services, provided that if such Indebtedness
constitutes ABL Obligations, such Indebtedness shall be subject to the terms of
the Intercreditor Agreement,

(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of the
Closing Date Merger or the consummation of one or more Permitted Acquisitions,

(m) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

 

70484189_10

 

- 29 -



--------------------------------------------------------------------------------

(n) unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption by Borrower of the Equity Interests of Borrower that has been issued
to such Persons, so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, and (ii) the aggregate principal amount
of all such Indebtedness outstanding at any one time does not exceed $5,000,000,

(o) Indebtedness of Foreign Subsidiaries in an aggregate outstanding principal
amount not to exceed $25,000,000 at any time outstanding; provided, that such
Indebtedness is not directly or indirectly recourse to any of the Loan Parties
or of their respective assets,

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(q) Indebtedness of the Borrower and its Subsidiaries consisting of loans,
letters of credit (including reimbursement obligations with respect to letters
of credit) and guarantee obligations under the ABL Documents and any Refinancing
Indebtedness in respect thereof, in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $150,000,000, and (ii) an amount
equal to (A) 85% of the book value of all accounts receivable (including
accounts, credit card receivables, and other rights to payment), plus (B) 60% of
the book value of all inventory, in each case, of Borrower and its Subsidiaries;
provided that, to the extent secured, the Indebtedness described in this clause
(q) shall at all times be subject to the Intercreditor Agreement or, in the case
of any Refinancing Indebtedness, an intercreditor agreement in form and
substance reasonably satisfactory to Agent; provided further, that any net
increase in the aggregate principal amount of a loan or letter of credit under
the ABL Credit Agreement (on a U.S. Dollar equivalent basis) after the loan is
made or the letter of credit is issued which increase is caused by a fluctuation
in the exchange rate of the currency in which the loan or letter of credit is
denominated will be ignored in determining whether the cap in the foregoing
clause (i) has been exceeded,

(r) unsecured Indebtedness of the Loan Parties and their Subsidiaries; provided,
that in the case of each incurrence of such Indebtedness, (i) no Default or
Event of Default shall have occurred and be continuing or would be caused by the
incurrence of such Indebtedness, (ii) Agent shall have received satisfactory
written evidence that Borrower has a Consolidated Total Leverage Ratio less than
or equal to 4.00 to 1.00 on a pro forma basis after giving effect to the
issuance of any such Indebtedness, (iii) such Indebtedness does not mature prior
to the date that is 91 days after the Maturity Date, (iv) the weighted average
life to maturity of such Indebtedness shall not be shorter than that applicable
to the Initial Term Loan, (v) if such Indebtedness is Subordinated Indebtedness,
any guaranty by the Loan Parties shall be expressly subordinated to the
Obligations on terms materially not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness, (vi) if guaranteed, such
Indebtedness is not guaranteed by any Subsidiary that is not a Loan Party and
(vii) the terms of such Indebtedness (other than pricing, fees, rate floors,
premiums and optional prepayment or redemption provisions (and, if applicable,
subordination terms)), taken as a whole, are not materially more restrictive (as
determined by Borrower in good faith) on the Borrower and its Subsidiaries than
the terms and conditions of this Agreement, taken as a whole, or are otherwise
on current market terms,

(s) Indebtedness of Edgetech Europe GmbH to Quanex IG Systems, Inc. pursuant to
the Existing Intercompany Loan Agreement (Germany) not to exceed €10,000,000 in
principal amount outstanding at any time; provided that the parties thereto are
party to the Intercompany Subordination Agreement;

 

70484189_10

 

- 30 -



--------------------------------------------------------------------------------

(t) Indebtedness of Flamstead Holdings to Borrower pursuant to the Existing
Intercompany Loan Agreement (UK) not to exceed £25,000,000 in principal amount
outstanding at any time; provided that the parties thereto are party to the
Intercompany Subordination Agreement; and

(u) other Indebtedness incurred by Borrower or any other Loan Party in an
aggregate outstanding principal amount not to exceed $25,000,000 at any one
time.

For all purposes of this Agreement, if an item of Indebtedness meets the
criteria of more than one of the types of Permitted Indebtedness described in
the above clauses, the Loan Party in question (i) shall have the right to
determine in its sole discretion the category to which such Indebtedness is to
be allocated, (ii) shall not be required to allocate the amount of such
Indebtedness to more than one of such categories, (iii) may elect in its sole
discretion to apportion such item of Indebtedness between or among any two or
more of such categories otherwise applicable, and (iv) may effect a reallocation
of all or any part of such Indebtedness incurred under clauses (c), (g), (n),
(o) and (u) to, between or among any one or more of such clauses (c), (g), (n),
(o) and (u) at any time and from time to time (provided that, at the time such
reclassification, such Indebtedness meets the requirements set forth in such
clause (c), (g), (n), (o) or (u)). Notwithstanding anything to the contrary
contained in this Agreement (including the preceding sentence), (x) Indebtedness
incurred under the ABL Documents (and any Refinancing Indebtedness thereof) may
only be incurred pursuant to clauses (p) and (q) of this definition, (y) for the
avoidance of doubt, Indebtedness in respect of Bank Product Obligations (as
defined in the ABL Credit Agreement) may only be incurred pursuant to clause
(j) or (k) of this definition and (z) any Subordinated Indebtedness incurred
under this definition shall be on terms and conditions reasonably satisfactory
to Agent.

“Permitted Intercompany Advances” has the meaning specified therefor in clause
(g) of the definition of Permitted Investments.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule 1.1(b),

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) unsecured loans and advances (collectively, “Permitted Intercompany
Advances”) made by (i) a Loan Party to another Loan Party, (ii) a Subsidiary of
Borrower that is not a Loan Party to another Subsidiary of Borrower that is not
a Loan Party, (iii) a Subsidiary of Borrower that is not a Loan Party to a Loan
Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement, and (iv) a Loan Party to a Subsidiary of Borrower that
is not a Loan Party so

 

70484189_10

 

- 31 -



--------------------------------------------------------------------------------

long as (x) the aggregate principal amount of all such loans and advances under
this clause (iv) (by type, not by the borrower) does not exceed, together with
any Permitted Acquisitions made pursuant to clause (k)(iii) below, $40,000,000
outstanding at any one time and (y) at the time of the making of such loan or
advance, no Event of Default has occurred and is continuing or would result
therefrom,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
principal amount not to exceed $5,000,000 outstanding at any one time,

(k) (i) the Closing Date Merger, (ii) Permitted Acquisitions to the extent that
any Person or property acquired in such Permitted Acquisition becomes a part of
a Loan Party or becomes a Guarantor in the manner contemplated by Section 5.11,
and (iii) Permitted Acquisitions to the extent that any Person or property
acquired in such Permitted Acquisition does not become a Guarantor or a part of
a Loan Party in an aggregate amount at any time outstanding not to exceed,
together with any Permitted Intercompany Advances made pursuant to clause
(g)(iv) above, $40,000,000,

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower),

(m) Investments resulting from entering into (i) Bank Product Agreements,
(ii) Bank Product Agreements (as defined in the ABL Credit Agreement as in
effect on the date hereof), or (iii) Hedge Agreements of the type described in
clause (j) of the definition of Permitted Indebtedness,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(p) Investments so long as (i) no Event of Default has occurred and is
continuing or would result therefrom and (ii) the aggregate amount of such
Investments does not exceed the Retained ECF Amount at such time,

(q) unsecured loans and advances by Quanex IG Systems, Inc. to Edgetech Europe
GmbH pursuant to the Existing Intercompany Loan Agreement (Germany) not to
exceed €10,000,000 in principal amount outstanding at any time; provided that
(i) the parties thereto are party to the Intercompany Subordination Agreement
and (ii) to the extent such Indebtedness is represented by a promissory note,
the original promissory note (together with an undated allonge duly executed in
blank) will be delivered to Agent as Collateral,

 

70484189_10

 

- 32 -



--------------------------------------------------------------------------------

(r) unsecured loans and advances by Borrower to Flamstead Holdings pursuant to
the Existing Intercompany Loan Agreement (UK) not to exceed £25,000,000 in
principal amount outstanding at any time; provided that (i) the parties thereto
are party to the Intercompany Subordination Agreement and (ii) to the extent
such Indebtedness is represented by a promissory note, the original promissory
note (together with an undated allonge duly executed in blank) will be delivered
to Agent as Collateral, and

(s) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$25,000,000 during the term of this Agreement.

For all purposes of this Agreement, if an Investment meets the criteria of more
than one of the types of Permitted Investments described in the above clauses
(other than under clause (p)), the Loan Party in question (i) shall have the
right to determine in its sole discretion the category to which such Investment
is to be allocated, (ii) shall not be required to allocate the amount of such
Investment to more than one of such categories, (iii) may elect in its sole
discretion to apportion such item of Investment between or among any two or more
of such categories otherwise applicable, and (iv) may effect a reallocation of
all or any part of such Investment made under clauses (g)(iv), (j), (k)(iii) and
(s) to, between or among any one or more of such clauses (g)(iv), (j), (k)(iii)
and (s) at any time and from time to time (provided that, at the time such
reclassification, such Investments meets the requirements set forth in such
clause (g)(iv), (j), (k)(iii) or (s)).

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3,

(d) Liens set forth on Schedule 1.1(c); provided, that to qualify as a Permitted
Lien, any such Lien described on Schedule 1.1(c) shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and licensors under license
agreements entered into in the ordinary course of business that do not interfere
in any material respect with the operations of the business of Borrower and its
Subsidiaries,

(f) purchase money Liens on fixtures and equipment and the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased, leased or otherwise acquired and the proceeds thereof, and
(ii) such Lien only secures the Indebtedness that was incurred to acquire the
asset purchased, leased or otherwise acquired or any Refinancing Indebtedness in
respect thereof,

 

70484189_10

 

- 33 -



--------------------------------------------------------------------------------

(g) Liens arising by operation of law and not as a result of any default or
omission by any Loan Party or its Subsidiaries in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

(h) Liens on amounts deposited to secure obligations of Borrower and its
Subsidiaries in connection with worker’s compensation or other unemployment
insurance or other social security legislation,

(i) Liens on amounts deposited to secure obligations of Borrower and its
Subsidiaries in connection with the making or entering into of bids, tenders,
contracts or leases in the ordinary course of business and not in connection
with the borrowing of money,

(j) Liens on amounts deposited to secure reimbursement obligations of Borrower
and its Subsidiaries with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property (i) easements, rights of way,
encroachments, minor defects or irregularities in title, zoning restrictions,
municipal bylaws, development agreements, and entitlement, land use, building or
planning restrictions or regulations that, individually or in the aggregate, do
not materially interfere with or impair the use or operation thereof, and
(ii) the extent such Real Property is leased by a Loan Party, any Liens to which
the underlying fee or any other interest in such leased Real Property (or the
land on which or the building in which such leased Real Property may be located)
is subject, including rights of the landlord under the applicable lease and all
superior, underlying and ground leases and renewals, extensions, amendments or
substitutions thereof,

(l) licenses of patents, trademarks, copyrights, and other intellectual property
rights entered into in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness and, if applicable, subject to subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the original Lien,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of business
or under the general business conditions of a bank,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

 

70484189_10

 

- 34 -



--------------------------------------------------------------------------------

(r) Liens assumed by Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Indebtedness permitted under clause (g) of the
definition of Permitted Indebtedness,

(s) Liens on Collateral securing the ABL Obligations and any Refinancing
Indebtedness thereof; provided that all such Liens are subject to (i) the
Intercreditor Agreement, or (ii) to the extent not addressed in the
Intercreditor Agreement, an intercreditor agreement in form and substance
reasonably acceptable to Agent; and

(t) other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $25,000,000;

provided that Liens permitted under clauses (d), (f), (h), (i), (j), (l), (n),
(o), (p), (q) and (t) of this definition shall not encumber any Real Property of
Borrower or any of its Subsidiaries.

For all purposes of this Agreement and subject to the limitations set forth
above, if a Lien meets the criteria of more than one of the types of Permitted
Liens described in the above clauses, the Loan Party in question (i) shall have
the right to determine in its sole discretion the category to which such Lien is
to be allocated, (ii) shall not be required to allocate the amount of such Lien
to more than one of such categories, (iii) may elect in its sole discretion to
apportion such item of Lien between or among any two or more of such categories
otherwise applicable, and (iv) may effect a reallocation of all or any part of
such Lien incurred under clauses (f), (r) and (t) to, between or among any one
or more of such clauses (f), (r) and (t) at any time and from time to time
(provided that, at the time such reclassification, such Liens meets the
requirements set forth in such clause (f), (r) or (t)).

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” has the meaning specified therefor in
clause (c) of the definition of Permitted Indebtedness.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.10(c).

“Projections” means Borrower’s and its Subsidiaries’ forecasted (a) balance
sheets, (b) profit and loss statements, and (c) cash flow statements, all
prepared on a basis consistent with Borrower’s and its Subsidiaries’ historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.

“Public Lender” has the meaning specified therefor in Section 17.10(c).

 

70484189_10

 

- 35 -



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Quanex Foundation” means Quanex Foundation, a Texas non-profit corporation
(File Number: 68333201).

“Quanex Incentive Plans” means (a) the Quanex Building Products Corporation 2008
Omnibus Incentive Plan and (b) the Quanex Building Products Corporation Deferred
Compensation Plan, each as amended, modified, supplemented, renewed, extended or
restated from time to time in accordance with the terms of this Agreement.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Recipient” means (a) Agent and (b) any Lender, as applicable.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive Fiscal Quarters ended on or immediately prior to such date for
which Borrower has delivered financial statements and a Compliance Certificate
pursuant to Section 5.1 or Section 3.1(l), as applicable.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
Subordinated Indebtedness, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness,

 

70484189_10

 

- 36 -



--------------------------------------------------------------------------------

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

(e) if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured,

(f) if the Indebtedness that is refinanced, renewed or extended was secured
(i) such refinancing, renewal or extension shall be secured by substantially the
same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and
(ii) the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such refinanced, renewed or
extended Indebtedness,

(g) at the time of the incurrence thereof, no Default or Event of Default shall
have occurred and be continuing, and

(h) with respect to the ABL Obligations, such Refinancing Indebtedness shall be
subject to, and the administrative agent thereunder party to, the Intercreditor
Agreement.

“Register” has the meaning specified therefor in Section 13.1(c).

“Rejection Notice” has the meaning specified therefor in Section 2.4(b)(v).

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Repricing Transaction” means any amendment to the pricing terms of all or any
portion of the Initial Term Loans which reduces the All-In Yield applicable to
such Initial Term Loans.

“Required Lenders” means, at any time, one or more Lenders having or holding
more than 50% of the aggregate outstanding Term Loans of all Lenders; provided,
that the outstanding Term Loans of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by
Borrower and reasonably acceptable to Agent; provided that, to the extent
requested thereby, Agent shall have received a certificate of such Person
certifying as to the incumbency and genuineness of the signature of each such
officer. Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower or any of its Subsidiaries (including any payment in
connection with any merger or consolidation involving

 

70484189_10

 

- 37 -



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries) or to the direct or indirect holders of
Equity Interests issued by Borrower or any of its Subsidiaries in their capacity
as such (other than dividends or distributions payable in Qualified Equity
Interests issued by Borrower, (b) purchase, redeem, make any sinking fund or
similar payment, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving Borrower or any of its
Subsidiaries) any Equity Interests issued by Borrower or any of its
Subsidiaries, (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
Borrower or any of its Subsidiaries now or hereafter outstanding, or (d) make,
or cause or suffer to permit to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.

“Retained ECF Amount” means, at any date of determination (the “Reference
Date”), the sum of (without duplication):

(a) the cumulative amount of Excess Cash Flow (which amount shall not be less
than zero in any applicable period) of Borrower and its Subsidiaries for each
Excess Cash Flow Period ending on or prior to the Reference Date that has not
been (or is not required to be) applied to the prepayment of Term Loans in
accordance with Section 2.4(b)(iv); minus

(b) the aggregate amount of (i) all Investments made pursuant to clause (p) of
the definition of Permitted Investments, (ii) all payments made pursuant to
Section 6.6(a)(viii) and (iii) all Restricted Payments made or declared pursuant
to Section 6.7(g), in each case made during the period commencing on the Closing
Date and ending on the Reference Date.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctioned Country” means at any time, a country or territory which is itself
or whose government is the subject or target of any Sanctions (including Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, including
Specially Designated Nationals and Blocked Persons, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person directly or
indirectly owned or controlled (individually or in the aggregate) by or acting
on behalf of any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or any European Union member state, Her Majesty’s Treasury, or other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, and any successor statute.

 

70484189_10

 

- 38 -



--------------------------------------------------------------------------------

“Security Documents” means the Guaranty and Security Agreement, the Control
Agreements, the Patent Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement, and each other security agreement or other
instrument or document executed and delivered to Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

“Sellers” means, collectively, the existing equity holders of the Acquired
Company.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit G.

“Solvent” means, with respect to any Person as of any date of determination
that, (a) the sum of the Indebtedness and other liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a Consolidated
basis, does not exceed the fair value of the assets of such Person and its
Subsidiaries, on a Consolidated basis; (b) the capital of such Person and its
Subsidiaries, on a Consolidated basis, is not unreasonably small in relation to
the conducting of the business of such Person and its Subsidiaries, on a
Consolidated basis; (c) the present fair saleable value of the assets of such
Person and its Subsidiaries, on a Consolidated basis, is not less than the
amount that will be required to pay the probable liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a Consolidated
basis, on their debts as they become absolute and matured in the ordinary course
of business; (d) such Person and its Subsidiaries do not intend to incur, or
believe that they will incur, on a Consolidated basis debts or liabilities
(including current obligations and contingent liabilities) beyond their ability
to pay such debts and liabilities on a Consolidated basis as they mature in the
ordinary course of business; and (e) such Person and its Subsidiaries, on a
Consolidated basis, are able to pay their respective debts and liabilities,
contingent liabilities and other commitments as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability.

“Specified Merger Agreement Representations” means those representations made by
the Acquired Company, the Sellers or their respective Subsidiaries or Affiliates
or with respect to the Acquired Company, its Subsidiaries or its business in the
Merger Agreement as are material to the interests of the Lenders, but only to
the extent that either Borrower or Merger Sub has the right to terminate in
their entirety its respective obligations under the Merger Agreement or
otherwise decline to consummate the Closing Date Merger as a result of a breach
or inaccuracy of any such representations (in each case, determined without
regard to any notice requirement).

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.2(a), 4.2(b)(i) and (iv) (in the case of clause (iv), with
respect to consents or approvals of any Governmental Authority), 4.3, 4.4(a),
4.4(b) (as to perfection (insofar as perfection is achieved by the filing of
Uniform Commercial Code financing statements, intellectual property security
agreements, or delivery of Equity Interest certificates that are in the
possession of Agent, for the benefit of the Lenders, and related undated Equity
Interest powers, or delivery of promissory notes that are in the possession of
Agent, for the benefit of the Lenders, and related undated allonges) and
priority only), 4.9(a), 4.13, 4.16, 4.17, and 4.18.

“Subordinated Indebtedness” means any Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations; provided that, if such Indebtedness is secured, it shall be
subject to an intercreditor agreement in form and substance reasonably
acceptable to Agent.

 

70484189_10

 

- 39 -



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loans” means, collectively, the Initial Term Loan and the Incremental Term
Loans.

“Term Loan Commitment” means, (a) as to any Term Loan Lender, the obligation of
such Lender to make a portion of the Initial Term Loan and/or Incremental Term
Loans, as applicable, to the account of Borrower hereunder on the Closing Date
(in the case of the Initial Term Loan) or the applicable borrowing date (in the
case of any Incremental Term Loan) in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on the Register, as such
amount may be increased, reduced or otherwise modified at any time or from time
to time pursuant to the terms hereof and (b) as to all Lenders, the aggregate
commitment of all Lenders to make such Term Loans. The aggregate Term Loan
Commitment with respect to the Initial Term Loan of all Lenders on the Closing
Date shall be $310,000,000.

“Term Loan Percentage” means, with respect to any Lender at any time, the ratio
of (a) the outstanding principal balance of such Lender’s Term Loans to (b) the
total outstanding principal balance of the Term Loans.

“Term Loan Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Transactions” means, collectively, (a) the consummation of the Closing Date
Merger and the other transactions contemplated by the Merger Documents to be
consummated on the Closing Date, (b) the consummation of the refinancing of the
Indebtedness outstanding under each Existing Credit Facility, (c) the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party, the incurrence of Term Loans on the Closing Date and the use of
proceeds thereof, (d) the execution, delivery and performance by each Loan Party
of the ABL Credit Agreement, the incurrence of the loans under the ABL Credit
Agreement on the Closing Date and the use of proceeds thereof, and (e) the
payment of all fees and expenses in connection with the foregoing.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a LIBOR Rate Loan.

“United States” means the United States of America.

 

70484189_10

 

- 40 -



--------------------------------------------------------------------------------

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning specified therefor in
Section 16.7(b)(ii)(3).

“Voidable Transfer” has the meaning specified therefor in Section 17.9.

“Wells Fargo” has the meaning specified therefor in the preamble to this
Agreement.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and Agent.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrower notifies Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrower” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board’s Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer

 

70484189_10

 

- 41 -



--------------------------------------------------------------------------------

to this Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Term Loans, together with the payment of any premium applicable to
the repayment of the Term Loans, (ii) all Lender Group Expenses that have
accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid, (b) the receipt by Agent of cash collateral in order to
secure any other contingent Obligations for which a claim or demand for payment
has been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including reasonable attorneys’ fees and
legal expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, (c) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (d) the termination of all
of the Term Loan Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in
Charlotte, North Carolina on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. TERM LOAN FACILITY AND TERMS OF PAYMENT.

2.1 Initial Term Loan. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Lender
severally agrees to make the Initial Term Loan to Borrower on the Closing Date
in a principal amount equal to such Lender’s Term Loan Commitment as of the
Closing Date.

 

70484189_10

 

- 42 -



--------------------------------------------------------------------------------

2.2 Procedure for Advance, Conversions and Continuations of Term Loans.

(a) Initial Term Loan. The Initial Term Loan shall be made as a Base Rate Loan
on the Closing Date (provided that Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if Borrower has delivered to Agent a letter in
form and substance reasonably satisfactory to Agent indemnifying the Lenders in
the manner set forth in Section 2.14(e)). Not later than 1:00 p.m. on the
Closing Date, each Lender will make available to Agent for the account of
Borrower, at Agent’s Office in immediately available funds, the amount of such
Initial Term Loan to be made by such Lender on the Closing Date (net of any
applicable original issue discount). Agent shall disburse the proceeds of the
Initial Term Loan in immediately available funds by wire transfer as may be
designated by Borrower in writing.

(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 2.15.

(c) Notice and Manner of Conversion or Continuation of Term Loans. Provided that
no Default or Event of Default has occurred and is then continuing, Borrower
shall have the option to (i) convert at any time following the third Business
Day after the Closing Date all or any portion of any outstanding Base Rate Loans
in a principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (ii) upon the expiration of
any Interest Period, (A) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans or (B) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever Borrower desires to convert or continue
Term Loans as provided above, Borrower shall give Agent irrevocable prior
written notice in the form attached as Exhibit D (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Term Loan
is to be effective specifying (1) the Term Loans to be converted or continued,
and, in the case of any LIBOR Rate Loan to be converted or continued, the last
day of the Interest Period therefor, (2) the effective date of such conversion
or continuation (which shall be a Business Day), (3) the principal amount of
such Term Loans to be converted or continued, and (4) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan. If Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
continued automatically as a LIBOR Rate Loan with an Interest Period of one
month. Any such automatic continuance as a LIBOR Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan being continued. If Borrower requests a conversion
to, or continuation of, a LIBOR Rate Loan, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month for
such LIBOR Rate Loan. Agent shall promptly notify the affected Lenders with
respect to the foregoing. For the avoidance of doubt, any reference herein to
(i) the expiration of an Interest Period or (ii) any mandatory payment or
conversion required in connection therewith shall not, in any case, be deemed to
constitute a “maturity” of any Term Loan hereunder.

2.3 Repayment of Term Loans.

(a) Initial Term Loan. Borrower shall repay the aggregate outstanding principal
amount of the Initial Term Loan in consecutive quarterly installments on the
last Business Day of each Fiscal Quarter (commencing with the last Business Day
of the first full Fiscal Quarter ending after the Closing Date) in an aggregate
principal amount equal to 0.25% of the aggregate principal amount of the Initial
Term Loan on the Closing Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.4). If not sooner paid, the Initial Term Loan shall be paid
in full, together with accrued interest thereon, on the Maturity Date.

(b) Incremental Term Loans. In the event any Incremental Term Loans are made,
such Incremental Term Loans shall be repaid by Borrower in the amount and on the
dates set forth in the Incremental Amendment with respect to thereto.

 

70484189_10

 

- 43 -



--------------------------------------------------------------------------------

2.4 Prepayments of Term Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time, without premium or penalty (except as set forth in clause
(c) below), to prepay any Term Loans, in whole or in part, with irrevocable
prior written notice to Agent substantially in the form attached as Exhibit E (a
“Notice of Prepayment”) given not later than 11:00 a.m. (i) on the same Business
Day as each Base Rate Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of repayment, whether the
repayment is of LIBOR Rate Loans or Base Rate Loans or a combination thereof,
and if a combination thereof, the amount allocable to each and the Class(es) of
the Term Loans to be repaid. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $5,000,000 or
any whole multiple of $1,000,000 in excess thereof (or, in each case, if less,
the entire principal amount thereof then outstanding) and shall be applied to
the outstanding principal installments of the applicable Class(es) of Term Loan
as directed by Borrower (and absent such direction, in direct order of
maturity). Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 2.14(e) and Section 2.4(c), as applicable. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Agent shall promptly notify the applicable Lenders of each Notice
of Prepayment. Notwithstanding the foregoing, Borrower may rescind any notice of
prepayment under this Section 2.4(a) if such prepayment would have resulted from
a refinancing of the Term Loans or the consummation of other transactions, which
refinancing or other transactions shall not be consummated or shall otherwise be
delayed.

(b) Mandatory Prepayments.

(i) Debt Issuances. Borrower shall make mandatory principal prepayments of the
Term Loans in the manner set forth in clause (v) below in an amount equal to
100% of the aggregate Net Cash Proceeds from any Debt Issuance not otherwise
permitted pursuant to Section 6.1. Such prepayment shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Debt Issuance.

(ii) Dispositions/Insurance and Condemnation Events. Borrower shall make
mandatory principal prepayments of the Term Loans in the manner set forth in
clause (v) below in amounts equal to 100% of the aggregate Net Cash Proceeds
from (A) any Disposition (other than (x) any Permitted Disposition (excluding
those under clause (p) of the definition of Permitted Disposition) and (y) so
long as the ABL Credit Agreement is in effect, any Disposition of ABL Priority
Collateral, the proceeds of which are used to prepay the ABL Obligations or cash
collateralize undrawn letters of credit thereunder) or (B) any Insurance and
Condemnation Event (other than, so long as the ABL Credit Agreement is in
effect, any Insurance and Condemnation Event relating to ABL Priority
Collateral, the proceeds of which are used to prepay the ABL Obligations or cash
collateralize undrawn letters of credit thereunder) to the extent that the
aggregate amount of such Net Cash Proceeds, in the case of each of (A) and (B),
respectively, exceed $10,000,000 during any Fiscal Year. Such prepayments shall
be made within three (3) Business Days after the date of receipt of such Net
Cash Proceeds; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this
Section 2.4(b)(ii) with respect to such portion of such Net Cash Proceeds that
Borrower shall have, on or prior to such date, given written notice to Agent of
its intent to reinvest in accordance with Section 2.4(b)(iii).

(iii) Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Disposition or any Insurance and Condemnation Event
by Borrower or any

 

70484189_10

 

- 44 -



--------------------------------------------------------------------------------

of its Subsidiaries (in each case, to the extent not excluded pursuant to
Section 2.4(b)(ii)), at the option of Borrower, Borrower may reinvest all or any
portion of such Net Cash Proceeds in assets used or useful for the business of
Borrower or any of its Subsidiaries within twelve (12) months following receipt
of such Net Cash Proceeds; provided that if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within three (3) Business Days after Borrower reasonably determines that
such Net Cash Proceeds are no longer intended to be or cannot be so reinvested
to the prepayment of the Term Loans as set forth in this Section 2.4(b);
provided further that any Net Cash Proceeds relating to Term Loan Priority
Collateral shall be reinvested in assets constituting Term Loan Priority
Collateral. Pending the final application of any such Net Cash Proceeds,
Borrower may invest an amount equal to such Net Cash Proceeds in any manner that
is not prohibited by this Agreement.

(iv) Excess Cash Flow. Within three (3) Business Days after the delivery of the
financial statements and related Compliance Certificate for any Fiscal Year
(commencing with the Fiscal Year ending October 31, 2016) (each such Fiscal
Year, an “Excess Cash Flow Period”), Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in an
amount equal to (A) the product of (1) the applicable ECF Percentage with
respect to such Excess Cash Flow Period times (2) Excess Cash Flow with respect
to such Excess Cash Flow Period minus (B) the aggregate amount of all optional
prepayments of any Term Loan during such Excess Cash Flow Period, in each case,
solely to the extent that such prepayments are not funded with the proceeds of
any Indebtedness, any Equity Issuance, any casualty proceeds, any condemnation
proceeds or any other proceeds that would not be included in Consolidated Net
Income.

(v) Notice; Application of Payments. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iv) above,
Borrower shall promptly deliver a Notice of Prepayment to Agent and upon receipt
of such notice, Agent shall promptly so notify the Lenders. Except as may
otherwise be set forth in this clause (v) or in any Incremental Amendment, each
prepayment of the Term Loans under this Section 2.4(b) shall be applied ratably
to all Term Loans and (i) in direct order with respect to the four (4) principal
installment payments due immediately following the later of the determination of
such event or the receipt of the Net Cash Proceeds pursuant to such event, and
(ii) if such amount exceeds the amount of owed under the immediately following
four (4) principal installment payments, to reduce the remaining scheduled
principal installment payments thereof on a pro rata basis (including the bullet
payment on the Maturity Date). Each Lender may reject all (but not a portion) of
its pro rata share of any mandatory repayment of Term Loans required to be made
pursuant to this Section 2.4(b) by providing written notice (each, a “Rejection
Notice”) to Agent and Borrower not later than 3:00 p.m. on the Business Day
immediately after the date of such Lender’s receipt of notice from Agent
regarding such repayment. If a Lender fails to deliver such Rejection Notice to
Agent within the time frame specified above, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans to
which such Lender is otherwise entitled. Any proceeds so declined shall be
retained by Borrower.

(vi) Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 2.14(e); provided that, so long
as no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 2.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into an account held at, and subject to the sole control
of, Agent until the last day of such Interest Period, at which time Agent shall
be authorized (without any further action by or notice to or from Borrower or
any other Loan Party) to apply such amount to the

 

70484189_10

 

- 45 -



--------------------------------------------------------------------------------

prepayment of such Term Loans in accordance with this Section 2.4(b). Upon the
occurrence and during the continuance of any Default or Event of Default, Agent
shall also be authorized (without any further action by or notice to or from
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Term Loans in accordance with the relevant provisions of this
Section 2.4(b).

(vii) No Reborrowings. Amounts prepaid under the Term Loans pursuant to this
Section 2.4 may not be reborrowed.

(c) Call Premium. In the event that, during the twelve (12) month period
following the Closing Date, Borrower (i) prepays, refinances, substitutes or
replaces any Initial Term Loans pursuant Section 2.4(a), Section 2.4(b)
(excluding Section 2.4(b)(iv)) or otherwise or (ii) effects any amendment of
this Agreement resulting in a Repricing Transaction, Borrower shall pay to
Agent, for the ratable account of each applicable Lender, a fee in an amount
equal to, (x) in the case of clause (i), a prepayment premium of 1.0% of the
principal amount of the Initial Term Loans so prepaid, refinanced, substituted
or replaced and (y) in the case of clause (ii), a payment equal to 1.0% of the
aggregate principal amount of the applicable Initial Term Loans outstanding
immediately prior to such amendment which are affected by such Repricing
Transaction (it being understood that any prepayment premium with respect to a
Repricing Transaction shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 14.2). Such
fees shall be due and payable on the date of the effectiveness of such
prepayment, refinancing, substitution or replacement or such Repricing
Transaction, as applicable.

2.5 Evidence of Debt. The Term Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by Agent in the ordinary course of
business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of each Term Loan from
such Lender, each payment and prepayment of principal of any such Term Loan, and
each payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender. The accounts or records maintained by Agent and
each Lender shall be conclusive absent manifest error of the amount of the Term
Loans made by the Lenders to Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Term Loans
and payments with respect thereto. Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, Borrower will issue, in lieu thereof, a replacement
Note in favor of such Lender, in the same principal amount thereof and otherwise
of like tenor.

2.6 Computation of Interest and Fees. All interest and fees chargeable under the
Loan Documents shall be calculated on the basis of a 360 day year, in each case,
for the actual number of days elapsed in the period during which the interest or
fees accrue, except that interest computed by reference to the Base Rate at
times when the Base Rate is based on Wells Fargo’s prime rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year). Interest shall
accrue on each outstanding Term Loan beginning, and including the day, such Term
Loan is made and until (but not including) the day on which such Term Loan (or
such portion thereof) is paid, provided that any Term Loan that is repaid on the
same day on which it is made shall, subject to Section 2.12(a), bear interest
for one day. Each determination by Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

70484189_10

 

- 46 -



--------------------------------------------------------------------------------

2.7 Intentionally Omitted.

2.8 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Subject to the provisions of Section 2.8(b) below, (i) each
LIBOR Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the LIBOR Rate for such
Interest Period plus the Applicable Margin; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.

(b) Default Rate. (x) Automatically upon the occurrence and during the
continuation of an Event of Default pursuant to Section 8.1, 8.4 or 8.5 and
(y) at the election of the Required Lenders (or Agent on behalf of the Required
Lenders), upon the occurrence and during the continuation of an Event of Default
pursuant to any other Section, all Obligations shall bear interest at a per
annum rate equal to 2% above the total per annum rate otherwise applicable
thereunder (including, for the avoidance of doubt, the Applicable Margin) and
shall be payable upon the demand of Agent.

(c) Payment. Interest on each Term Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Insolvency Proceeding.

(d) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess, with any
balance remaining after such principal balance has been reduced to zero to be
paid over to Borrower, so long as no Event of Default has occurred and is
continuing.

2.9 Intentionally Omitted.

2.10 Fees. Borrower shall pay to Agent and the Joint Lead Arrangers for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letters. Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.11 Intentionally Omitted.

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly

 

70484189_10

 

- 47 -



--------------------------------------------------------------------------------

provided herein, all payments by Borrower hereunder shall be made to Agent, for
the account of the respective Lenders to which such payment is owed, at Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Agent will promptly distribute to each Lender its
Term Loan Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by Agent after 2:00 p.m., at the option of Agent,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to Agent such Lender’s share of such Borrowing, Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.2 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.2) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Agent, then the applicable
Lender and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Agent, then the amount so paid shall constitute such
Lender’s Term Loan included in such Borrowing. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Agent.

(ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the time at which any payment is due to
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Agent may assume that Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Agent forthwith
on demand the amount so distributed to such Lender, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to Agent, at
the greater of the Federal Funds Rate and a rate determined by Agent in
accordance with banking industry rules on interbank compensation.

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Term Loan to be made by such Lender as provided in the
foregoing provisions of this Section 2, and such funds are not made available to
Borrower by Agent because the conditions to funding set forth in Section 3 are
not satisfied or waived in accordance with the terms hereof, Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

70484189_10

 

- 48 -



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments hereunder are several and not joint. The
failure of any Lender to make any Term Loan, to fund any such participation or
to make any payment hereunder on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan, to purchase its participation or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.

2.13 Changed Circumstances.

(a) Illegality. If, after the date hereof, the introduction of, or any change
in, any applicable law or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, such
Lender shall promptly give notice thereof to Agent and Agent shall promptly give
notice to Borrower and the other Lenders. Thereafter, until Agent notifies
Borrower that such circumstances no longer exist, (i) the obligations of the
Lenders to make LIBOR Rate Loans, and the right of Borrower to convert any Term
Loan to a LIBOR Rate Loan or continue any Term Loan as a LIBOR Rate Loan shall
be suspended and thereafter Borrower may select only Base Rate Loans and (ii) if
any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Term Loan shall immediately be converted to a Base Rate Loan for the remainder
of such Interest Period.

(b) Inability to Determine Rates. In connection with any request for a LIBOR
Rate Loan or a conversion to or continuation thereof, if for any reason
(i) Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Term Loan, (ii) Agent shall determine (which determination shall
be conclusive and binding absent manifest error) that reasonable and adequate
means do not exist for the ascertaining the LIBOR Rate for such Interest Period
with respect to a proposed LIBOR Rate Loan or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Term Loans during such Interest
Period, then Agent shall promptly give notice thereof to Borrower. Thereafter,
until Agent notifies Borrower that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans and the right of Borrower to
convert any Term Loan to or continue any Loan as a LIBOR Rate Loan shall be
suspended, and Borrower shall either (i) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan
together with accrued interest thereon (subject to Section 2.8(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan; or
(ii) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan as of the last day of such Interest Period.

All of Borrower’s obligations under this Section 2.13 shall survive termination
of the Term Loan Commitments and repayment of all other Obligations hereunder.

 

70484189_10

 

- 49 -



--------------------------------------------------------------------------------

2.14 Increased Costs; Reserves on LIBOR Rate Loans; Compensation for Losses.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Term Loans, Term Loan principal,
or other Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, Borrower will pay to such Lender or other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitments of such Lender or the Term Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or such other
Recipient to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such other Recipient’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or any other Recipient pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such other Recipient’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

70484189_10

 

- 50 -



--------------------------------------------------------------------------------

(e) Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of.

(i) any continuation, conversion, payment or prepayment of any Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii) any failure by Borrower (for a reason other than the failure of such Lender
to make a Term Loan) to prepay, borrow, continue or convert any Term Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or

(iii) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 14.2;

including any loss of anticipated profits on account of interest payments that
would otherwise have been made with respect to such LIBOR Rate Loan and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Term Loan or from fees payable to terminate the deposits from
which such funds were obtained. Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 2.14(e), each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Term Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to Borrower
through Agent and shall be conclusively presumed to be correct save for manifest
error.

All of Borrower’s obligations under this Section 2.14 shall survive termination
of the Term Loan Commitments and repayment of all other Obligations hereunder.

2.15 Incremental Term Loan.

(a) At any time after the Closing Date, Borrower may by written notice to Agent
elect to increase the principal amount of any outstanding Term Loan and/or
request the establishment of one or more incremental term loan commitments
(each, an “Incremental Term Loan Commitment”) to make one or more additional
term loans (any such additional term loan, an “Incremental Term Loan”); provided
that (i) the total aggregate principal amount for all Incremental Term Loan
Commitments and Incremental Term Loans incurred pursuant to this Section 2.15
shall not exceed an amount equal to (A) $50,000,000 (based on the original
principal amount thereof and excluding any amounts incurred pursuant to the
following clause (B)) plus (B) an additional amount of Indebtedness which would
not cause the Consolidated Senior Secured Leverage Ratio as of the most recently
ended Reference Period prior to the incurrence of such Incremental Term Loan
Commitment or Incremental Term Loan, calculated on a pro forma basis after
giving effect to the incurrence of such Incremental Term Loan Commitment or
Incremental Term Loan (and after giving effect to any Permitted Acquisition or
repayment of Indebtedness consummated concurrently therewith), to exceed 3.00 to
1.00 and (ii) the total aggregate amount for each Incremental Term Loan
Commitment (and the Incremental Term Loans made thereunder) shall not be less
than a minimum principal amount of $25,000,000 or, if less, the remaining

 

70484189_10

 

- 51 -



--------------------------------------------------------------------------------

amount permitted pursuant to the foregoing clause (i). Each such notice shall
specify the date (each, an “Incremental Effective Date”) on which Borrower
proposes that any Incremental Term Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days (or such shorter period as
agreed to by Agent in its sole discretion) after the date on which such notice
is delivered to Agent. Borrower may invite any Lender, any Affiliate of any
Lender, any Approved Fund and/or any other Eligible Assignee, to provide an
Incremental Term Loan Commitment (any such Person, an “Incremental Lender”). Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Term Loan Commitment may elect or decline, in its sole
discretion, to provide such Incremental Term Loan Commitment.

(b) Any Incremental Term Loan Commitment shall become effective as of such
Incremental Effective Date; provided that:

(i) no Default or Event of Default shall exist on such Incremental Effective
Date before or after giving effect to any Incremental Term Loan Commitment or
the making of any Incremental Term Loans pursuant thereto; provided that, with
respect to any Incremental Term Loan Commitment the primary purpose of which is
to finance a substantially concurrent Limited Conditionality Acquisition, this
clause (i) may be determined at the time of the signing (as opposed to closing)
of the acquisition agreement with respect thereto as agreed to by Borrower and
the applicable Incremental Lenders;

(ii) each of the representations and warranties contained in Section 4 shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Incremental Effective Date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date); provided that, with respect to any Incremental Term Loan Commitment the
primary purpose of which is to finance a substantially concurrent Limited
Conditionality Acquisition, this clause (ii) may be subject to customary
“Sungard” limitations agreed to by Borrower and the applicable Incremental
Lenders;

(iii) the proceeds of any Incremental Term Loans shall be used for general
corporate purposes of Borrower and its Subsidiaries (including, without
limitation, Permitted Acquisitions and Restricted Payments);

(iv) each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall constitute Obligations, shall have the same Guarantors as the
other Term Loans and shall be secured by the Collateral on a pari passu basis
with the other Term Loans;

(v) Incremental Term Loans will not have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the Maturity Date;

(vi) the All-In Yield for such Incremental Term Loan shall be determined by the
applicable Incremental Lenders and Borrower on the applicable Incremental
Effective Date; provided that, if the All-In Yield in respect of any such
Incremental Term Loan exceeds the All-In Yield for the Initial Term Loan by more
than 0.50%, then the Applicable Margin for the Initial Term Loan shall be
increased so that the All-In Yield in respect of such Initial Term Loan is equal
to the All-In Yield for the Incremental Term Loan minus 0.50%;

 

70484189_10

 

- 52 -



--------------------------------------------------------------------------------

(vii) Incremental Term Loans shall share on a pro rata (or at the option of the
applicable Incremental Lenders, less than pro rata) basis with mandatory
prepayments of the other Term Loans;

(viii) Borrower shall deliver or cause to be delivered (A) any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Term Loan and/or Incremental Term Loan
Commitment substantially consistent with those delivered on the Closing Date)
reasonably requested by Agent or the Incremental Lenders in connection with any
such transaction and (B) a notice specifying whether such Incremental Term Loan
Commitment is being incurred under Section 2.15(a)(i)(A) or 2.15(a)(i)(B); and

(ix) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to Agent, Borrower and the applicable Incremental Lenders.

(c) On any Incremental Effective Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to Borrower in an amount equal to
its Incremental Term Loan Commitment and shall become a Lender hereunder with
respect to such Incremental Term Loan Commitment and the Incremental Term Loan
made pursuant thereto. The Incremental Term Loans shall be deemed to be Term
Loans; provided that such Incremental Term Loan maybe be designated as a
separate tranche of Term Loans or as an increase to any existing tranche of Term
Loan for all purposes of this Agreement. The Incremental Lenders shall be
included in any determination of the Required Lenders and, unless otherwise
agreed, the Incremental Lenders will not constitute a separate voting class for
any purposes under this Agreement. Any Incremental Lender making any Incremental
Term Loan shall be entitled to the same voting rights as the existing Lenders
under the Term Facility.

(d) Such Incremental Term Loan Commitments shall be effected pursuant to one or
more Incremental Amendments executed and delivered by Borrower, Agent and the
applicable Incremental Lenders (which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent and Borrower, to effect the provisions of this Section 2.15,
and the Lenders hereby expressly authorize Agent to enter into such amendment on
their behalf).

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to Closing and Funding. The obligation of each Lender
to fund its Initial Term Loan provided for in this Agreement is subject to the
fulfillment, to the satisfaction of Agent and each Lender (the making of such
Initial Term Loan by any Lender being conclusively deemed to be its satisfaction
or waiver of the conditions precedent), of each of the following conditions
precedent:

(a) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) this Agreement,

(ii) the Fee Letters,

 

70484189_10

 

- 53 -



--------------------------------------------------------------------------------

(iii) the Funds Flow Agreement,

(iv) the Intercompany Subordination Agreement,

(v) the Intercreditor Agreement,

(vi) a completed Perfection Certificate for each of the Loan Parties,

(vii) the Security Documents,

(viii) a Note in favor of each Lender requesting a Note,

(ix) a letter, in form and substance satisfactory to Agent, from Antares Capital
LP (successor via assignment to General Electric Capital Corporation), in its
capacity as administrative agent under the Existing Antares Credit Facility
(“Antares”) to Agent setting forth the amount necessary to repay in full all of
the obligations of Merger Sub and its Subsidiaries owing under the Existing
Antares Credit Facility and obtain a release of all of the Liens existing in
favor of Antares in and to the assets of Merger Sub and its Subsidiaries,
together with termination statements and other documentation evidencing the
termination by Antares of its Liens in and to the properties and assets of
Merger Sub and its Subsidiaries,

(x) a letter, in form and substance satisfactory to Agent, from Wells Fargo, in
its capacity as administrative agent under the Existing Wells Credit Facility to
Agent setting forth the amount necessary to repay in full all of the obligations
of Borrower and certain of its Subsidiaries owing under the Existing Wells
Credit Facility and obtain a release of all of the Liens, if any, existing in
favor of Wells Fargo (pursuant to the Existing Wells Credit Facility) in and to
the assets of Borrower and certain of its Subsidiaries, together with
termination statements and other documentation evidencing the termination by
Wells Fargo of its Liens in and to the properties and assets of Borrower and
certain of its Subsidiaries under and pursuant to the Existing Wells Credit
Facility, and

(xi) a letter, in form and substance satisfactory to Agent, from OCM Mezzanine
Fund II, L.P., in its capacity as payee under the Existing OCM Note to Agent
setting forth the amount necessary to repay in full all of the obligations of
Merger Sub and its Subsidiaries owing under the Existing OCM Note;

(b) Agent shall have received results of searches or other evidence reasonably
satisfactory to Agent (in each case dated as of a date reasonably satisfactory
to Agent) indicating the absence of Liens on the assets of the Loan Parties,
except for Permitted Liens and Liens for which termination statements and
releases, satisfactions and discharges of any mortgages, or subordination
agreements satisfactory to Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to Agent for the delivery
of such termination statements and releases, satisfactions and discharges have
been made;

(c) Agent shall have received such financing statements necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral;

(d) Agent shall have received duly executed copies of all documents and
instruments necessary to establish that Agent will have a first priority
security interest in the Term Loan Priority Collateral and a second priority
security interest in the ABL Priority Collateral (subject, in each case, to
Permitted Liens), which shall be, if applicable, in proper form for filing;

 

70484189_10

 

- 54 -



--------------------------------------------------------------------------------

(e) Agent shall have received evidence satisfactory to it that, on the Closing
Date, after giving effect to the Transactions, neither Borrower nor any of its
Subsidiaries (including the Acquired Company and its Subsidiaries) shall have
any outstanding Indebtedness (other than (i) the Obligations, (ii) the ABL
Obligations, and (iii) the Indebtedness set forth on Schedule 4.14 which the
Joint Lead Arrangers and the Loan Parties have agreed may remain outstanding);

(f) Agent shall have received (i) original stock certificates or other
certificates evidencing the certificated Equity Interests pledged pursuant to
the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof, other than
such certificates as are pledged to and in the possession of secured parties
holding indebtedness that is being fully repaid (and who are releasing and
cancelling such pledges) on the Closing Date and (ii) each original promissory
note pledged pursuant to the Security Documents together with an undated allonge
for each such promissory note duly executed in blank by the holder thereof,
other than such promissory notes as are pledged to and in the possession of
secured parties holding indebtedness that is being fully repaid (and who are
releasing and cancelling such pledges) on the Closing Date;

(g) a certificate signed by a Responsible Officer of Borrower certifying
(i) that as of the Closing Date, each of the Specified Merger Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date and (B) in the case of any
representation and warranty qualified by materiality, they shall be true and
correct in all respects), (ii) that there has been no event or circumstance
since August 30, 2015 that has had or would be reasonably expected to have,
either individually or in the aggregate, an Acquired Company Material Adverse
Effect, and (iii) that all governmental and third party approvals (including
shareholder approvals, Hart-Scott-Rodino clearance and other consents) necessary
or, in the reasonable opinion of Agent, advisable in connection with this
Agreement or the transactions contemplated by the Loan Documents, shall have
been obtained and are in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on this Agreement or the transactions contemplated by the Loan
Documents;

(h) Agent shall have received a certificate signed by a secretary of each Loan
Party certifying as to the incumbency and genuineness of the signature of each
officer of such Loan Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of
(i) such Loan Party’s Governing Documents, as amended, modified, or supplemented
to the Closing Date, which Governing Documents that are charter documents, shall
be certified as of a recent date (not more than 30 days prior to the Closing
Date) by the appropriate governmental official, (ii) resolutions duly adopted by
the Board of Directors (or other governing body) of such Loan Party authorizing
and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party and (iii) a certificate of status with respect to each Loan Party,
dated within 30 days of the Closing Date, such certificate to be issued by the
appropriate governmental official of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

(i) Agent shall have received certificates of property and liability insurance
as are required by Section 5.6, the form and substance of which shall be
satisfactory to Agent;

(j) Agent shall have received opinions of the Loan Parties’ counsel in form and
substance satisfactory to Agent (which such opinions shall expressly permit
reliance by permitted successors and assigns of Agent and the Lenders);

 

70484189_10

 

- 55 -



--------------------------------------------------------------------------------

(k) Agent shall have received, at least 5 Business Days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and Anti-Corruption Laws, including the
Patriot Act, that has been requested at least 10 Business Days prior to the
Closing Date;

(l) Agent shall have received:

(i) with respect to Borrower and its Subsidiaries, (A) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed Fiscal Years ended
at least 90 days prior to the Closing Date and (B) unaudited consolidated
balance sheets and related consolidated statements of income and cash flows for
each interim Fiscal Quarter ended since the last audited financial statements
and at least 45 days prior to the Closing Date;

(ii) with respect to the Acquired Company and its Subsidiaries, (A) audited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the three most recently completed Fiscal
Years ended at least 90 days prior to the Closing Date, (B) unaudited
consolidated balance sheets and related consolidated statements of income and
cash flows for each interim Fiscal Quarter ended since the last audited
financial statements and at least 45 days prior to the Closing Date and (C) any
other third party financial due diligence reports (subject to executing any
reasonable and customary non-reliance letters or confidentiality agreement
requested by such third parties) and financial statements received by Borrower
and its Subsidiaries in connection with the Closing Date Merger or required to
be delivered pursuant to the Merger Agreement;

(iii) a pro forma consolidated balance sheet and related pro forma consolidated
statements of income of Borrower and its Subsidiaries for (i) the Fiscal Year
most recently ended for which audited financial statements are provided and
(ii) the four-quarter period ending on the last day of the most recent Fiscal
Quarter ending at least 45 days before the Closing Date, in each case prepared
after giving pro forma effect to each element of the transactions contemplated
hereby as if transactions contemplated hereby had occurred on the last day of
such four quarter period (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements); and

(iv) a set of Projections of Borrower prepared by the management of Borrower for
the five-year period following the Closing Date (on a year by year basis, and
for the 1 year period following the Closing Date, on a quarter by quarter
basis), in form and substance (including as to scope and underlying assumptions)
satisfactory to Agent;

(m) Agent shall have received (i) evidence or confirmation satisfactory to Agent
that the Closing Date Merger shall be consummated substantially concurrently
with the funding of the Initial Term Loan and the initial extension of credit
under the ABL Credit Agreement, in accordance in all material respects with the
terms of the Merger Agreement without giving effect to any waiver, modification,
update or consent thereunder that is materially adverse to the interests of the
Lenders (as reasonably determined by the Joint Lead Arrangers) without the prior
written consent of the Joint Lead Arrangers, and (ii) a copy of the Merger
Agreement, including all schedules and exhibits thereto, together with a
certificate of a Responsible Officer of Borrower certifying such document as
being a true, correct and complete copy thereof and in full force and effect;

(n) Agent shall have received a Solvency Certificate prepared by the chief
financial officer of Borrower certifying as to the solvency of Borrower and its
Subsidiaries (on a Consolidated basis) after giving effect to consummation of
the Transactions;

 

70484189_10

 

- 56 -



--------------------------------------------------------------------------------

(o) Agent shall have received (i) evidence or confirmation satisfactory to
Agent, that all of the conditions to funding set forth in the ABL Documents have
been satisfied, and (ii) copies of each of the ABL Documents, including all
schedules and exhibits thereto, each in form and substance reasonably
satisfactory to Agent, together with a certificate of a Responsible Officer of
Borrower certifying each such document as being a true, correct, and complete
copy thereof and in full force and effect;

(p) Agent shall have received a true and correct fully-executed copies of each
Existing Intercompany Loan Agreement;

(q) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and the other Loan Documents
for which statements or invoices therefor have been furnished to Borrower at
least one Business Day prior to the Closing Date or set forth in the Funds Flow
Agreement; and

(r) Agent shall have received a duly executed notice of borrowing and a notice
of account designation specifying the account or accounts to which the proceeds
of any Term Loans made on or after the Closing Date are to be disbursed.

3.2 Intentionally Omitted.

3.3 Intentionally Omitted.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Term Loan Commitments)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full and the Term Loan Commitments have
been terminated. When all of the Obligations (other than (a) contingent
indemnification obligations and (b) obligations and liabilities under Bank
Products as to which arrangements satisfactory to the applicable Bank Product
Provider shall have been made) have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5 Intentionally Omitted.

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make any Term Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).

 

70484189_10

 

- 57 -



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement and make the
Term Loans hereunder, each Loan Party represents and warrants to Agent and the
other Lenders that:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding.
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s or its Subsidiaries’
Equity Interests, including any right of conversion or exchange under any
outstanding security or other instrument.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

70484189_10

 

- 58 -



--------------------------------------------------------------------------------

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, enforceable, and, (i) to the extent that
the same may be perfected by the filing of a financing statement under the
Uniform Commercial Code, subject only to the filing of such financing statements
in the appropriate filing offices, (ii) with respect to certificates evidencing
any of the Equity Interests of each Domestic Subsidiary and First-Tier Foreign
Subsidiary of a Loan Party required to be pledged pursuant to the Guaranty and
Security Agreement, to the extent those certificates have been delivered to
Agent, (iii) to the extent that the same may be perfected by the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, subject only to the filing of such
short-form security agreements in the appropriate of those filing offices, and
(iv) with respect to Deposit Accounts and Securities Accounts of a Loan Party
required to be pledged pursuant to the Guaranty and Security Agreement, to the
extent a Control Agreement has been entered into with respect thereto, perfected
Liens and, subject to the terms of the Intercreditor Agreement with respect to
the ABL Priority Collateral, are prior to all other Liens on the Collateral,
other than Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets material to its business, in each case except for irregularities or
deficiencies in title that, individually or in the aggregate, do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such assets for their intended purpose. All of such assets are free and
clear of Liens except for Permitted Liens.

4.6 Litigation. There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

70484189_10

 

- 59 -



--------------------------------------------------------------------------------

4.8 No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
October 31, 2014, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect. Since
August 30, 2015, no event, circumstance, or change has occurred that has had or
could reasonably be expected to result in an Acquired Company Material Adverse
Effect.

4.9 Solvency; Fraudulent Transfer.

(a) Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10 Employee Benefits.

(a) Except for the Employee Benefit Plans set forth on Schedule 4.10 and other
Non-U.S. Plans, none of the Loan Parties, their Subsidiaries, or their ERISA
Affiliates maintains or contributes to any Employee Benefit Plan.

(b) Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with (i) ERISA and the IRC, to the extent applicable, and
(ii) all applicable laws regarding each Employee Benefit Plan.

(c) Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with (i) ERISA and the IRC, to the extent applicable, (ii) all
applicable laws and (iii) the terms of each such Employee Benefit Plan.

(d) Each Employee Benefit Plan that is intended to qualify under Section 401(a)
of the IRC has received a favorable determination letter from the IRS or an
application for such letter is currently being processed by the IRS, or may rely
on an opinion or advisory letter issued by the IRS with respect to such Employee
Benefit Plan. To the best knowledge of each Loan Party and the ERISA Affiliates,
nothing has occurred which would prevent, or cause the loss of, such
qualification.

(e) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.

(f) No Notification Event exists or has occurred in the past 6 years.

(g) Except as required by applicable non-United States law, no Loan Party or
ERISA Affiliate sponsors, maintains, or contributes to any Employee Benefit
Plan, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities that may not be terminated by any
Loan Party or ERISA Affiliate in its sole discretion at any time without
material liability.

(h) No Loan Party or ERISA Affiliate has provided any security under Section 436
of the IRC.

 

70484189_10

 

- 60 -



--------------------------------------------------------------------------------

4.11 Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

4.12 Complete Disclosure. Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could, if violated or breached by, enforced
against, or adversely determined in against, Borrower or any of its
Subsidiaries, reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of Borrower to Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any misstatement of
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”).

4.14 Indebtedness. Set forth on Schedule 4.14 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all material assessments, fees and other governmental
charges upon each Loan Party and its Subsidiaries and upon their respective
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. To their knowledge, each Loan Party and each of its
Subsidiaries has made adequate provision in accordance with GAAP for all taxes
not yet due and payable. No Borrower knows of any proposed tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided, that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

70484189_10

 

- 61 -



--------------------------------------------------------------------------------

4.16 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Term Loans made to Borrower will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors.

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18 Anti-Corruption Laws and Sanctions.

(a) None of (i) Borrower, any Subsidiary or, to the knowledge of Borrower or
such Subsidiary, any of their respective directors, officers, employees or
affiliates, or (ii) to the knowledge of Borrower, any agent or representative of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, (A) is a Sanctioned Person
or currently the subject or target of any Sanctions, (B) has its assets located
in a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons or (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws. Each of Borrower and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with the Anti-Corruption Laws. Each
of Borrower and its Subsidiaries, and to the knowledge of Borrower, each
director, officer, employee, agent and Affiliate of Borrower and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.

(b) No proceeds of any Term Loan have been used, directly or indirectly, by
Borrower, any of its Subsidiaries or any of its or their respective directors,
officers, employees and agents (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
including any payments (directly or indirectly) to a Sanctioned Person or a
Sanctioned Country or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against Borrower or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or, to the knowledge of any Loan Party, threatened against
Borrower or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
Material Adverse Effect, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or, to the knowledge of any Loan Party,
threatened in writing against Borrower or its Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect, or (iii) to the knowledge of
Borrower, no union representation

 

70484189_10

 

- 62 -



--------------------------------------------------------------------------------

question existing with respect to the employees of Borrower or its Subsidiaries
and no union organizing activity taking place with respect to any of the
employees of Borrower or its Subsidiaries. None of Borrower or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Borrower, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20 Intellectual Property; Licenses, Etc. The Loan Parties own, or possess the
right to use, all of the intellectual property, licenses, permits and other
authorizations that are material to their respective businesses, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, (a) the use by the Loan Parties of
such intellectual property, licenses and permits does not conflict with the
rights of any other Person and (b) no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 4.20, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

4.21 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.22 Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 3.1(l)(i) and (ii) are complete and correct and
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of Borrower and its Subsidiaries as at such
dates, and the results of the operations and changes of financial position for
the periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The pro forma financial statements delivered pursuant to Section 3.1(l)(iii) and
the projections delivered pursuant to Section 3.1(l)(iv) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

4.23 Deposit Accounts and Securities Accounts. Annexed hereto as Schedule 4.23
is a list of all Deposit Accounts and Securities Accounts maintained by the Loan
Parties as of the Closing Date, which Schedule includes, with respect to each
Deposit Account and Securities Account (a) the name and address of the
depository or securities intermediary, as applicable; (b) the account number(s)
maintained with such depository; and (c) a contact person at such depository or
securities intermediary, as applicable.

 

70484189_10

 

- 63 -



--------------------------------------------------------------------------------

4.24 Absence of Defaults. No event has occurred or is continuing (a) which
constitutes a Default or an Event of Default, or (b) which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Loan Party or any Subsidiary thereof under (i) any
Material Contract or (ii) any judgment, decree or order to which any Loan Party
or any Subsidiary thereof is a party or by which any Loan Party or any
Subsidiary thereof or any of their respective properties may be bound or which
would require any Loan Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.25 Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.

4.26 Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 4.26 sets forth a description of all material
insurance maintained by or on behalf of the Loan Parties as of the Closing Date.
As of the Closing Date, each insurance policy listed on Schedule 4.26 is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.

4.27 Material Contracts. Schedule 4.27 sets forth a complete and accurate list
of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 4.27, as of
the Closing Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by Agent, each Loan Party and each Subsidiary thereof has delivered to
Agent a true and complete copy of each Material Contract required to be listed
on Schedule 4.27 or any other Schedule hereto. As of the Closing Date, no Loan
Party nor any Subsidiary thereof (nor, to its knowledge, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Term Loan
Commitments and payment in full of the Obligations:

5.1 Financial Statements, Reports, Certificates, Notices.

(a) Borrower will deliver to Agent each of the following:

(i) as soon as available, but in any event within 120 days after the end of each
Fiscal Year of Borrower, Consolidated financial statements of Borrower and its
Subsidiaries for each such Fiscal Year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any “going concern” or like qualification or
exception, or any qualification or exception as to the scope of such audit), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity, and, if prepared, such
accountants’ letter to management);

 

70484189_10

 

- 64 -



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of Borrower, an unaudited
Consolidated balance sheet, income statement, statement of cash flow, and
statement of shareholder’s equity covering Borrower’s and its Subsidiaries’
operations during such period and compared to the prior period and plan,
together with a corresponding discussion and analysis of results from
management;

(iii) as soon as available, but in any event within 45 days after the end of
each Fiscal Year, a business plan and operating and capital budget of Borrower
and its Subsidiaries for the ensuing 4 Fiscal Quarters, such plan to be prepared
in accordance with GAAP and to include, on a quarterly basis, the following: a
quarterly operating and capital budget; a projected income statement; statements
of cash flows and balance sheet; and a report containing management’s discussion
and analysis of such budget with a reasonable disclosure of the key assumptions
and drivers with respect to such budget, accompanied by a certificate from a
Responsible Officer of Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of Borrower
and its Subsidiaries for such period;

(iv) (A) concurrently with the delivery of the financial statements referred to
in Section 5.1(a)(i) and (ii), a duly completed Compliance Certificate to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth (x) reasonably detailed calculations for each Immaterial
Domestic Subsidiary evidencing compliance with the definition of “Immaterial
Domestic Subsidiary”, (y) reasonably detailed calculations of the Retained ECF
Amount including a specific summary of any applicable utilizations of the
Retained ECF Amount during such quarterly period or fiscal year, as applicable,
and (z) reasonably detailed calculations of the Consolidated Total Leverage
Ratio, and (B) concurrently with the delivery of the financial statements
referred to in Section 5.1(a)(i), a supplement to the Perfection Certificate;

(v) if and when filed by Borrower, (A) Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports, (B) any other filings made by
Borrower with the SEC, and (C) any other information that is provided by
Borrower to its shareholders generally;

(vi) promptly, but in any event within 5 days after Borrower has knowledge of
any event or condition that constitutes a Default or Event of Default, notice of
such event or condition and a statement of the curative action that Borrower
proposes to take with respect thereto;

(vii) promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on Borrower or any of its
Subsidiaries, notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect;

(viii) promptly, but in any event within 5 days after any announcement by
Moody’s or S&P of any change in any of the ratings described in Section 5.14;

(ix) promptly, but in any event within 5 days after Borrower has knowledge
thereof, notice of any default by Borrower under any Material Contract, together
with a description of the nature of such default;

 

70484189_10

 

- 65 -



--------------------------------------------------------------------------------

(x) promptly, but in any event within 5 days after receipt thereof (or the date
Borrower has knowledge thereof, as applicable), (A) any unfavorable
determination letter from the IRS regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the IRC (along with a copy thereof),
(B) all notices received by any Loan Party or any ERISA Affiliate of the PBGC’s
intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (C) all notices received by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA and
(D) Borrower obtaining knowledge or reason to know that any Loan Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; and

(xi) upon the request of Agent, any other information reasonably requested
relating to the financial condition of Borrower or its Subsidiaries.

(b) Borrower further (i) agrees that no Subsidiary of a Loan Party will have a
Fiscal Year different from that of Borrower, (ii) agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP, and (iii) agrees that it will, and will cause each other Loan Party
to, (A) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to its and its Subsidiaries’ sales, and
(B) maintain its billing systems and practices substantially as in effect as of
the Closing Date and shall only make material modifications thereto with notice
to, and with the consent of, Agent.

Documents required to be delivered pursuant to Section 5.1(a)(i), (ii) or
(v) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrower posts such
documents, or provides a link thereto on Borrower’s website on the Internet
(which, as of the Closing Date, is http://www.quanex.com); or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and Agent have access (whether a commercial,
third-party website or whether sponsored by Agent); provided that: (i) Borrower
shall deliver paper copies of such documents to Agent or any Lender that
requests Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Agent or such Lender and (ii) Borrower shall
notify Agent and each Lender (by facsimile or electronic mail) of the posting of
any such documents or the creation of any such link and provide to Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the Compliance Certificates required by Section 5.1(a)(iv) to Agent.
Except for such Compliance Certificates, Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

5.2 Accounting Methods and Financial Records. Borrower will, and will cause each
of its Subsidiaries to, maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction over it or any of its properties.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect such Person’s valid existence and good
standing (or in the case of any Foreign Subsidiary, the equivalent status, if
any, in the applicable foreign jurisdiction) in its jurisdiction of organization
and, except as could not reasonably be expected to result in a Material Adverse
Effect, good standing (or in the case of any

 

70484189_10

 

- 66 -



--------------------------------------------------------------------------------

Foreign Subsidiary, the equivalent status, if any, in the applicable foreign
jurisdiction) with respect to all other jurisdictions in which it is qualified
to do business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

5.4 Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are material to
the conduct of its business in good working order and condition, ordinary wear,
tear, casualty, and condemnation and Permitted Dispositions excepted.

5.5 Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity or amount of such
governmental assessment or tax is the subject of a Permitted Protest and, as a
result of such Permitted Protest, such governmental assessments and taxes do not
become due.

5.6 Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrower in effect as of the Closing Date
are acceptable to Agent). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower or its Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

5.7 Inspection. Borrower will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees (provided, that an authorized representative of Borrower shall be
allowed to be present) at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrower and during regular business
hours.

 

70484189_10

 

- 67 -



--------------------------------------------------------------------------------

5.8 Compliance with Laws. Borrower will, and will cause each of its Subsidiaries
to, comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

5.9 Environmental. Borrower will, and will cause each of its Subsidiaries to,

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, except where failure to do so could not reasonably be
expected to result in a Material Adverse Effect,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries which could reasonably be expected to
result in a Material Adverse Effect, and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following which could reasonably
be expected to result in a Material Adverse Effect: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10 Disclosure Updates. Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries.

(a) Each Loan Party will, promptly after (x) the formation or acquisition of any
Domestic Subsidiary (other than any Immaterial Domestic Subsidiary) (and, in any
event, within 30 days after such formation or acquisition, or such later date as
permitted by Agent in its sole discretion) or (y) any Person Guaranties the ABL
Obligations, cause such Person to (i) become a Guarantor by delivering to Agent
a duly executed joinder to the Guaranty and Security Agreement, a joinder to the
Intercompany Subordination Agreement, a joinder to the Intercreditor Agreement
and such other documents as Agent shall reasonably deem appropriate for such
purpose, all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary (other
than assets constituting Excluded Assets)), (ii) provide, or cause the
applicable Loan Party to provide, to Agent a pledge agreement (which may include
an addendum to the Guaranty and Security Agreement), appropriate certificates
and powers or financing statements, pledging all of the direct or beneficial
Equity Interests in such new Subsidiary in form and substance reasonably
satisfactory to Agent, and (iii) provide to Agent all other documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which, in its opinion, is appropriate with respect to the execution and delivery
of the applicable documentation referred to above.

 

70484189_10

 

- 68 -



--------------------------------------------------------------------------------

(b) Each Loan Party will, promptly after the formation or acquisition of any
First Tier Foreign Subsidiary (and, in any event, within 30 days after such
formation or acquisition, or such later date as permitted by Agent in its sole
discretion), (i) provide, or cause the applicable Loan Party to provide, to
Agent an agreement pledging 65% of the total outstanding voting Equity Interests
(and 100% of the nonvoting Equity Interests) of any such new First Tier Foreign
Subsidiary and a consent thereto executed by such new First Tier Foreign
Subsidiary (including, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the applicable laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), and (ii) provide to Agent all other documentation, including one
or more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. For the avoidance of doubt, no
guaranty by (or pledge of any of the assets or Equity Interests (other than up
to 65% of the voting Equity Interests and 100% of the nonvoting Equity Interests
of a First Tier Foreign Subsidiary) of) any First Tier Foreign Subsidiary shall
be required.

(c) Notwithstanding anything to the contrary, Borrower shall execute and deliver
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
mortgages, charges, deeds of trust, deposit account control agreements,
Collateral Access Agreements and other Security Documents to the extent provided
to ABL Agent or executed in respect of the ABL Obligations.

(d) Any document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall constitute a Loan Document.

(e) Notwithstanding anything to the contrary contained herein, if at any time
any Domestic Subsidiary guarantees any of the ABL Obligations or is a borrower
under the ABL Documents and such Subsidiary is not a Guarantor under the Loan
Documents at the time of such guarantee, such Subsidiary shall be required
(i) to become a Guarantor hereunder in accordance with the terms of this Section
and (ii) to otherwise comply with all applicable terms of this Section.

5.12 Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, opinions of counsel, and all other documents (the
“Additional Documents”) that Agent may reasonably request in form and substance
reasonably satisfactory to Agent, to create, perfect, and continue perfected or
to better perfect Agent’s Liens in substantially all of the assets of each Loan
Party (whether now owned or hereafter arising or acquired, tangible or
intangible) (other than assets constituting Excluded Assets), and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents. To the maximum extent permitted by applicable law, if Borrower
or any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time following the
request to do so, Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of each Loan Party (other than assets
constituting Excluded Assets).

 

70484189_10

 

- 69 -



--------------------------------------------------------------------------------

5.13 Compliance with Material Contracts. Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with each Material Contract, except
as could not reasonably be expected to have a Material Adverse Effect; provided
that Borrower or any of its Subsidiaries may contest any compliance matter
respecting such Material Contract in good faith through applicable proceedings
so long as adequate reserves are maintained in accordance with GAAP.

5.14 Rating. Borrower will use commercially reasonable efforts to maintain (a) a
“public corporate credit rating” of Borrower from S&P, (b) a “public corporate
family rating” of Borrower from Moody’s and (c) a public rating of the term loan
facility established by this Agreement by each of S&P and Moody’s.

5.15 Compliance with Anti-Corruption Laws and Sanctions. Borrower will, and will
cause each of its Subsidiaries to, maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

5.16 Lender Meetings. Borrower will, within 90 days after the close of each
Fiscal Year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous Fiscal Year and the financial condition of Borrower and
its Subsidiaries and the projections presented for the current Fiscal Year of
Borrower.

5.17 Compliance with ERISA and the IRC. In addition to and without limiting the
generality of Section 5.8, Borrower will, and will cause each of its
Subsidiaries to (a) comply in all material respects with applicable provisions
of ERISA and the IRC with respect to all Employee Benefit Plans, (b) without the
prior written consent of Agent and the Required Lenders, not take any action or
fail to take action the result of which could result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than to pay contributions or premiums payable in the ordinary course),
(c) allow any facts or circumstances to exist with respect to one or more
Employee Benefit Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (d) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability or correction obligation under ERISA or the IRC,
(e) operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC), and
(e) furnish to Agent upon Agent’s written request such additional information
about any Employee Benefit Plan for which any Loan Party or ERISA Affiliate
could reasonably expect to incur any material liability. With respect to each
Pension Plan (other than a Multiemployer Plan) except as could not reasonably be
expected to result in liability to the Loan Parties, the Loan Parties and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Term Loan
Commitments and payment in full of the Obligations:

6.1 Indebtedness. Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

 

70484189_10

 

- 70 -



--------------------------------------------------------------------------------

6.2 Liens. Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Fundamental Changes. Borrower will not, and will not permit any of its
Subsidiaries to:

(a) other than in order to consummate the Closing Date Merger or a Permitted
Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties, provided, that Borrower must be the surviving entity of
any such merger to which it is a party, (ii) any merger between a Loan Party and
a Subsidiary of such Loan Party that is not a Loan Party so long as such Loan
Party is the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of Borrower that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Subsidiaries of
Borrower if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lender Group and provided that all of the assets
(including any interest in any Equity Interests) of any such liquidating or
dissolving Subsidiary that is a Loan Party are transferred to a Loan Party,
(ii) the liquidation or dissolution of a Loan Party (other than Borrower) or any
of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4 Disposal of Assets. Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or enter into an agreement to convey, sell, lease, license, assign,
transfer, or otherwise dispose of) any of its or their assets, except for
Permitted Dispositions and transactions expressly permitted by Sections 6.3 or
6.9.

6.5 Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business that is substantially different from the
business conducted by Borrower and its Subsidiaries on the Closing Date, other
than a business reasonably related or complimentary thereto.

6.6 Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to:

(a) Prepay, repay, redeem, purchase, defease, or otherwise or acquire for value
(including (x) by way of depositing with any trustee with respect thereto money
or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Junior Indebtedness, or make any payment in violation of
any subordination terms of any Junior Indebtedness, except:

(i) so long as no Default or Event of Default then exists or would be caused
thereby, regularly scheduled or mandatory repayments, repurchases, redemptions
or defeasances of Junior Indebtedness, provided that such payments of
Subordinated Indebtedness shall be in accordance with the subordination terms
thereof or the subordination agreement applicable thereto,

 

70484189_10

 

- 71 -



--------------------------------------------------------------------------------

(ii) in connection with Refinancing Indebtedness permitted by Section 6.1 and in
compliance with any subordination provisions applicable thereto,

(iii) payments and prepayments of Junior Indebtedness made solely with proceeds
of any issuance of Qualified Equity Interests of Borrower, or any capital
contribution in respect of Qualified Equity Interests of Borrower, so long as
immediately before and after giving effect to any such payment or prepayment, no
Default or Event of Default then exists,

(iv) (A) payments and prepayments of Junior Indebtedness as a result of the
conversion of all or any portion of such Junior Indebtedness into Qualified
Equity Interests of Borrower, and (B) payments of interest in respect of Junior
Indebtedness in the form of payment in kind interest constituting Permitted
Indebtedness,

(v) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments and prepayments in respect of
Permitted Intercompany Advances, to the extent permitted by the Intercompany
Subordination Agreement, if applicable,

(vi) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments and prepayments in respect of
Indebtedness owing under the Existing Intercompany Loan Agreement (Germany), to
the extent permitted by the Intercompany Subordination Agreement, so long as
such Indebtedness constitutes Permitted Indebtedness on the date such payment is
made,

(vii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments and prepayments in respect of
Indebtedness owing under the Existing Intercompany Loan Agreement (UK), to the
extent permitted by the Intercompany Subordination Agreement, so long as such
Indebtedness constitutes Permitted Indebtedness on the date such payment is
made, and

(viii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Indebtedness prior to their
scheduled maturity in an aggregate amount not to exceed the Retained ECF Amount
at such time.

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning any Junior Indebtedness in any respect which, individually or in
the aggregate, could reasonably be expected to be materially adverse to the
interest of the Lenders or in violation or contravention of the subordination
terms thereof or the subordination agreement applicable thereto,

(ii) the Quanex Incentive Plans or the Governing Documents of any Loan Party or
any of its Subsidiaries, in each case, if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Lenders, or

(iii) the ABL Documents (or the documents in respect of any Refinancing
Indebtedness in respect thereof), or enter into any Refinancing Indebtedness in
respect of the ABL Obligations or any Refinancing Indebtedness in respect
thereof, in any respect which would (or if such Refinancing Indebtedness would)
(i) increase the principal balance of such Indebtedness except as permitted
under clause (q) of the definition of Permitted Indebtedness, (ii) shorten the
final maturity date or weighted average life thereof, or (iii) contravene or
violate the terms of the Intercreditor Agreement.

 

70484189_10

 

- 72 -



--------------------------------------------------------------------------------

6.7 Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to, make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom:

(a) Borrower and any of its Subsidiaries may make Restricted Payments permitted
pursuant to Section 6.6(a);

(b) (i) each Subsidiary of a Loan Party may make Restricted Payments (other than
in respect of Subordinated Indebtedness) to any Loan Party (and, if applicable,
to other holders of its outstanding Equity Interests on a ratable basis), and
(ii) each Subsidiary that is not a Loan Party may make Restricted Payments to
any Subsidiary,

(c) Borrower and any of its Subsidiaries may declare and make dividend payments
or other distributions payable solely in the common stock or other common
Qualified Equity Interests of such Person,

(d) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Borrower held by such Persons,
provided, that the aggregate amount of such redemptions made by Borrower during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (n) of the definition of Permitted Indebtedness, does not exceed
$5,000,000 in the aggregate,

(e) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Equity Interests of Borrower held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of Borrower,

(f) Borrower may declare and pay dividends in accordance with Borrower’s
historical dividend policy in an aggregate amount not to exceed $8,000,000 in
any Fiscal Year,

(g) Borrower may make additional Restricted Payments so long as (i) Borrower
demonstrates that the Consolidated Total Leverage Ratio, calculated on a pro
forma basis after giving effect to such Restricted Payment and any Indebtedness
incurred in connection therewith, is not greater than 3.00 to 1.00, and (ii) the
aggregate amount of such Restricted Payment does not exceed the Retained ECF
Amount at such time, and

(h) To the extent not otherwise permitted pursuant to this Section 6.7, Borrower
and its Subsidiaries may make additional Restricted Payments in an aggregate
amount not exceeding $25,000,000 during the term of this Agreement, so long as
Borrower demonstrates that they are in compliance with the required Consolidated
Total Leverage Ratio pursuant to Section 7, calculated on a pro forma basis
after giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith.

6.8 Fiscal Year; Accounting Methods. Borrower will not, and will not permit any
of its Subsidiaries to, modify or change its Fiscal Year or its method of
accounting (other than as may be required to conform to GAAP).

6.9 Investments. Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

 

70484189_10

 

- 73 -



--------------------------------------------------------------------------------

6.10 Transactions with Affiliates. Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions are no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,

(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,

(c) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

(d) transactions permitted by Section 6.3, Section 6.6, Section 6.7, or
Section 6.9.

6.11 Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any Term Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with each Existing Credit Facility, (ii) to pay the consideration
payable in connection with the consummation of the Closing Date Merger, and
(iii) to pay the fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, the Closing Date Merger and the other
transactions contemplated hereby and thereby, in each case, as set forth in the
Funds Flow Agreement, and (b) thereafter, consistent with the terms and
conditions of this Agreement, the other Loan Documents and the ABL Documents, to
finance working capital from time to time for Borrower and the other Loan
Parties and for other lawful and permitted general corporate purposes (including
that no part of the proceeds of the Term Loans will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors).

6.12 No Further Negative Pledges; Restrictive Agreements. Borrower will not, and
will not permit any of its Subsidiaries to:

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to the Intercreditor Agreement, (iii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to clause (q) of the
definition of Permitted Indebtedness, (iv) pursuant to any document or
instrument governing Indebtedness incurred pursuant to clause (c) of the
definition of Permitted Indebtedness (provided that any such restriction
contained therein relates only to the asset or assets financed thereby),
(v) customary restrictions contained in the organizational documents of any
Subsidiary that is not a Guarantor as of the Closing Date and (vi) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).

 

70484189_10

 

- 74 -



--------------------------------------------------------------------------------

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Loan Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Loan Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party or (iii) make loans or
advances to any Loan Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents and (B) applicable law.

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Loan Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Loan Party or (ii) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) applicable law, (C) any document or instrument governing Indebtedness
incurred pursuant to clause (c) of the definition of Permitted Indebtedness
(provided that any such restriction contained therein relates only to the asset
or assets acquired in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of property (to the extent such sale is permitted pursuant to Section 6.4)
that limit the transfer of such property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

7. FINANCIAL COVENANT.

Borrower covenants and agrees that, until termination of all of the Term Loan
Commitments and payment in full of the Obligations, as of the last day of any
Fiscal Quarter ending during the periods specified below, it shall not permit
the Consolidated Total Leverage Ratio to be greater than the corresponding ratio
set forth below:

 

Period

   Maximum Ratio

Closing Date through October 30, 2017

   4.50 to 1.00

October 31, 2017 and thereafter

   4.00 to 1.00

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 5 Business Days, or
(b) all or any portion of the principal of the Term Loans;

 

70484189_10

 

- 75 -



--------------------------------------------------------------------------------

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.3 (solely if Borrower is not in good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower’s properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, or 5.16, (ii) Section 6, (iii) Section 7, or
(iv) Section 7 of the Guaranty and Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 and such failure
continues for a period of 10 days after the earlier of (i) the date on which
such failure shall first become known to any officer of Borrower or (ii) the
date on which written notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $15,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6 Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $25,000,000 or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or
(b) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder; provided that no such event under the ABL Documents shall constitute
an Event of Default under this Section 8.6 (other than an event of default
thereunder which constitutes an independent Event of Default under this
Agreement without regard to the provisions of the ABL Documents) until the
earlier to occur of (i) the conclusion of a 30-day grace period after such event

 

70484189_10

 

- 76 -



--------------------------------------------------------------------------------

or circumstance (but only if such event or circumstance has not been cured or
waived prior to the expiration of such 30-day period) and (ii) the acceleration
of the Indebtedness under the ABL Documents and/or termination of the
commitments under the ABL Documents as a result of such event;

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
the Guaranty and Security Agreement is limited or terminated by operation of law
or by such Guarantor (other than in accordance with the terms of this
Agreement);

8.9 Security Documents. If the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are (a) non-consensual Permitted Liens, (b) permitted purchase money Liens,
(c) the interests of lessors under Capital Leases or (d) Liens on ABL Priority
Collateral in favor of the ABL Agent under the ABL Documents and subject to the
Intercreditor Agreement, first priority Lien on the Collateral covered thereby,
except (i) as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement, (ii) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed at any time,
$2,500,000, or (iii) as the result of an action or failure to act on the part of
Agent;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11 Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12 ERISA. The occurrence of any of the following events: (a) any Loan Party or
ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to all Pension Plans and Multiemployer Plans,
and such failure could reasonably be expected to result in liability in excess
of $25,000,000 in the aggregate, (b) an accumulated funding deficiency or
funding shortfall in excess of $25,000,000 occurs or exists with respect to all
Pension Plans in the aggregate (excluding any overfunding), whether or not
waived, (c) one or more Notification Events, which could reasonably be expected
to result in liability in excess of $25,000,000, either individually or in the
aggregate, or (d) any Loan Party or ERISA Affiliate completely or partially
withdraws from one or more Multiemployer Plans and incurs Withdrawal Liability
in excess of $25,000,000 in the aggregate, or fails to make any Withdrawal
Liability payment when due;

8.13 Interference with Business. Borrower or any Subsidiary is enjoined,
restrained, or in any way prevented by the order of any court or other
Governmental Authority, the effect of which order restricts such Person from
conducting all or any material part of its business, unless such order is
subject to a good faith dispute being diligently pursued according to
appropriate legal proceedings and such order could not reasonably be expected to
have a Material Adverse Effect; or

8.14 Intercreditor Agreement; Senior Debt Status. (a) The Intercreditor
Agreement shall be invalidated or otherwise cease to constitute the legal, valid
and binding obligations of the ABL Agent, enforceable in accordance with its
terms (to the extent that any Indebtedness held by such party remains
outstanding) or (b) the Obligations shall fail to rank senior in priority of
payment to all Subordinated Indebtedness.

 

70484189_10

 

- 77 -



--------------------------------------------------------------------------------

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in the case of clause (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) declare the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Term Loans and all other Obligations (other than the
Bank Product Obligations), whether evidenced by this Agreement or by any of the
other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower; and

(b) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the obligation of each Lender to make Term Loans shall
automatically terminate and the Obligations (other than the Bank Product
Obligations) shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or notice or other requirements of
any kind, all of which are expressly waived by Borrower.

9.2 Application of Funds. After the exercise of remedies provided for in
Section 9.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the last sentence of Section 9.1), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Lender Group Expenses and other amounts (including fees, charges
and disbursements of counsel to Agent) payable to Agent;

Second, to payment of that portion of the Obligations constituting indemnities,
Lender Group Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations, and fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and Bank Product Obligations, ratably among the
Lenders and the Bank Product Providers in proportion to the respective amounts
described in this clause Fourth held by them;

 

70484189_10

 

- 78 -



--------------------------------------------------------------------------------

Fifth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations), ratably
among the Lender Group in proportion to the respective amounts described in this
clause Fifth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by law.

9.3 Rights and Remedies Cumulative; Non-Waiver; Etc.

(a) The rights and remedies of the Lender Group under this Agreement, the other
Loan Documents, and all other agreements shall be cumulative. The Lender Group
shall have all other rights and remedies not inconsistent herewith as provided
under the Code, by law, or in equity. No exercise by the Lender Group of one
right or remedy shall be deemed an election, and no waiver by the Lender Group
of any Event of Default shall be deemed a continuing waiver. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 9.1 for the benefit of all the Lenders; provided that
the foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 15.12(a) (subject to the terms of
Section 15.12(b)), or (iii) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Insolvency Proceeding; and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (A) the Required Lenders shall have the
rights otherwise ascribed to Agent pursuant to Section 9.1 and (B) in addition
to the matters set forth in clauses (ii) and (iii) of the preceding proviso and
subject to Section 15.12(b), any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Except to the extent set forth in or required by this
Agreement or any other Loan Document, Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, the Joint Lead Arrangers, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other

 

70484189_10

 

- 79 -



--------------------------------------------------------------------------------

reasonable costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that Borrower
shall not be liable for costs and expenses (including reasonable attorneys’
fees) of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of
Borrower’s and its Subsidiaries’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders that do not involve any acts
or omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts
or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders to
the extent provided above) relative to disputes between or among Agent on the
one hand, and one or more Lenders, or one or more of their Affiliates, on the
other hand, or (iii) any Taxes or any costs attributable to Taxes, which shall
be governed by Section 16), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the making of any Term Loans, or the use of the proceeds of
the Term Loans provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries, and (d) with respect to any actual or prospective investigation,
litigation, or proceeding brought by or relating to any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction determines in a final
non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents or (y) a material breach in bad faith of the
funding obligations of such Indemnified Person under this Agreement. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto.

10.4 Costs and Expenses. Borrower and any other Loan Party, jointly and
severally, shall pay all Lender Group Expenses when due.

 

70484189_10

 

- 80 -



--------------------------------------------------------------------------------

11. NOTICES.

(a) Unless otherwise provided in this Agreement, all notices or demands relating
to this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or facsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:    QUANEX BUILDING PRODUCTS CORPORATION    1800 West Loop South,
Suite 1500    Houston, TX 77027    Attn: Chief Financial Officer    Fax No.:
(713) 993-0591    Email: Brent.Korb@quanex.com with copies to:    GARDERE WYNNE
SEWELL LLP    1601 Elm Street, Suite 3000    Dallas, TX 75201    Attn: Barry D.
Drees, Esq.    Fax No.: (214) 999-3567    Email: bdrees@gardere.com If to Agent:
   WELLS FARGO BANK, NATIONAL ASSOCIATION   

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

with copies to:    MCGUIREWOODS LLP    201 North Tryon Street    Suite 3000   
Attn: Eric Burk, Esq.    Fax No.: (704) 444-8826    Email:
eburk@mcguirewoods.com

(b) Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified Agent that is incapable of receiving notices under such
Section by electronic communication. Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such

 

70484189_10

 

- 81 -



--------------------------------------------------------------------------------

as by the “return receipt requested” function, as available, return e-mail or
other written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities applicable laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities applicable laws.

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(B).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND

 

70484189_10

 

- 82 -



--------------------------------------------------------------------------------

EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY OTHER LENDER
OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT,
OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN

 

70484189_10

 

- 83 -



--------------------------------------------------------------------------------

CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT
OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT
WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(g) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY

 

70484189_10

 

- 84 -



--------------------------------------------------------------------------------

HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of Agent and each Lender (except
in connection with the consummation of a transaction expressly permitted under
the Loan Documents) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 13.1(b), (ii) by way of participation in accordance with
the provisions of Section 13.1(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 13.1(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Affiliates
of each of the Lender Group) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and/or the Term Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Term Loans outstanding thereunder) or, if the applicable Term Loan Commitment is
not then in effect, the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to Agent
or, if a “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date) shall not be less than $1,000,000, unless each of Agent and, so long
as no Event of Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed and shall
be deemed given if Borrower has not responded to a request for such consent
within 5 Business Days after having received notice thereof);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
classes on a non-pro rata basis;

 

70484189_10

 

- 85 -



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within 5 Business Days after having received notice
thereof; and

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Term Loans if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee of $3,500 for each assignment; provided that (A) only one such
fee will be payable in connection with simultaneous assignments to two or more
related Approved Funds by a Lender and (B) Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, any of its Subsidiaries (including Borrower) or any of their
Affiliates or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Term Loans previously requested, but not funded by, the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Term Loans. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under Applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Agent pursuant to paragraph (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its

 

70484189_10

 

- 86 -



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits and subject to the requirements of Section 16 and
Sections 2.13, 2.14, 10.4 and 15.7 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.1(d).

(c) Register. Agent, acting solely for this purpose as a non-fiduciary agent of
Borrower, shall maintain at Agent’s Office, a copy of each Assignment and
Assumption and each Incremental Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitment of, and principal amounts of (and stated interest on) the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and Borrower, Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender (but only to the extent of entries in the Register
that are applicable to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person or Borrower or any of Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and/or the Term Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under 15.7 with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.1(a)(i) through (iii) or (a)(ix) that directly and adversely affects
such Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Section 16 and Section 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 16.7 (it being
understood that the documentation required under Section 16.7 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 14.2 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 16 or
Section 2.14, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of
Section 14.2(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefit of any right of setoff
provided herein as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

70484189_10

 

- 87 -



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letters), and no consent with respect to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Borrower and then any such waiver or consent shall be effective,
but only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall:

(i) increase the Term Loan Commitment of any Lender (or reinstate any Term Loan
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other

 

70484189_10

 

- 88 -



--------------------------------------------------------------------------------

Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be required to waive any obligation of Borrower to pay increased interests
pursuant to Section 2.8(b),

(iv) amend, modify, or eliminate Section 3.1 without the written consent of each
Lender,

(v) other than as permitted by Section 15.11, release Agent’s Lien in and to all
or substantially all of the Collateral without the written consent of each
Lender,

(vi) reduce the percentages set forth in the definition of “Required Lenders”,
or amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders without the written consent
of each Lender,

(vii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or all Guarantors or Guarantors comprising
substantially all of the credit support for the Obligations from their
respective obligations under the Loan Documents or consent to the assignment or
transfer by Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents without the written consent of each
Lender,

(viii) amend, modify or eliminate Section 2.4(b)(v) in a manner that would alter
the order of application of amounts prepaid pursuant thereto without the written
consent of each Lender directly and adversely affected thereby, or

(ix) amend, modify or eliminate Section 9.2 or Section 15.12(b) in a manner that
would alter the pro rata sharing of payments or order of application required
thereby without the written consent of each Lender directly and adversely
affected thereby.

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letters,
without the written consent of the parties thereto (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,

(iii) terms or provisions of the Intercreditor Agreement (and any related
definitions), without the written consent of Agent and the ABL Agent (with the
consent of the Required Lenders but without the consent of any Loan Party, so
long as such amendment, waiver, modification or consent does not impose any
additional duties or obligations on the Loan Parties or alter or impair any
right of any Loan Party under the Loan Documents).

(c) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document

 

70484189_10

 

- 89 -



--------------------------------------------------------------------------------

may be entered into without the consent of, or over the objection of, any
Defaulting Lender other than any of the matters governed by Section 14.1(a)(i)
through (iii) that affect such Lender, and (iii) Agent and Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if Agent and Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Agent on its behalf, and without further consent, to
enter into amendments or modifications to this Agreement (including amendments
to this Section 14.1) or any of the other Loan Documents or to enter into
additional Loan Documents as Agent reasonably deems appropriate in order to
effectuate the terms of Section 2.15 (including, without limitation, as
applicable, (1) to permit the Incremental Term Loans to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Term Loan Commitments or outstanding Incremental Term Loans in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Term Loans without the written
consent of such affected Lender

14.2 Mitigation Obligations; Replacement of Certain Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 16, or if any Lender gives a notice pursuant to
Section 2.13(a), then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 16
or Section 2.14, as the case may be, in the future, or eliminate the need for
the notice pursuant to Section 2.13(a), as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay all
reasonable documented out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Certain Lenders. If any Lender requests compensation under
Section 2.14, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 16, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.1), all of its interests, rights (other
than its existing rights to payments pursuant to Section 16 and Section 2.14)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(i) Borrower shall have paid to Agent the assignment fee specified in
Section 12.1(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14(e)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

 

70484189_10

 

- 90 -



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 16, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law (as defined in
Section 16.1); and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall

 

70484189_10

 

- 91 -



--------------------------------------------------------------------------------

have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain the perfection of, the Agent’s Liens,
(c) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (d) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(e) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (f) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final nonappealable
judgment), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries. Agent shall
not be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Loan Document or
applicable law or regulation.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile or other electronic method
of transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by the Lenders (and, if it so elects, the Bank Product Providers) against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in

 

70484189_10

 

- 92 -



--------------------------------------------------------------------------------

acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to Agent by Borrower or a Lender.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, reasonable attorneys’ fees and
expenses, reasonable fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrower is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Borrower or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable share thereof. Whether or

 

70484189_10

 

- 93 -



--------------------------------------------------------------------------------

not the transactions contemplated hereby are consummated, each of the Lenders,
on a ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final nonappealable judgment nor shall
any Lender be liable for the obligations of any Defaulting Lender in failing to
make a Term Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including reasonable
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire Equity Interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though Wells Fargo were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default has occurred
and is continuing) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), to appoint a successor Agent for the Lenders (and the Bank Product
Providers). If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders
and Borrower, a successor Agent. If Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15.9 shall inure to its benefit as to any
actions taken or

 

70484189_10

 

- 94 -



--------------------------------------------------------------------------------

omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances, such
Lender shall not be under any obligation to provide such information to them.

15.11 Collateral and Guaranty Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the Term
Loan Commitments and payment and satisfaction in full by Borrower of all of the
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Bank Products as to which arrangements
satisfactory to the applicable Bank Product Provider shall have been made),
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrower certifies to Agent that the
Disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which Borrower or its Subsidiaries owned no interest at the time Agent’s Lien
was granted nor at any time thereafter, (iv) constituting property leased or
licensed to Borrower or its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, (v) in
connection with a credit bid or purchase authorized under this Section 15.11,
(vi) constituting ABL Priority Collateral if such release is required pursuant
to the terms of the Intercreditor Agreement, or (vii) constituting property of a
Guarantor that is released from its obligations under the Loan Documents by
reason of such Person ceasing to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. The Lenders hereby irrevocably authorize
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to authorize) Agent to release any Guarantor from its obligations
under any Loan Documents if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to the sale of,
credit bid, or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other Disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by

 

70484189_10

 

- 95 -



--------------------------------------------------------------------------------

the exercise of any legal or equitable remedy. In connection with any such
credit bid or purchase, (i) the Obligations owed to the Lenders and the Bank
Product Providers shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not impair
or unduly delay the ability of Agent to credit bid or purchase at such sale or
other Disposition of the Collateral and, if such contingent or unliquidated
claims cannot be estimated without impairing or unduly delaying the ability of
Agent to credit bid at such sale or other Disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of any entities that are used to consummate such credit bid or purchase), and
(ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or (iii) to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

70484189_10

 

- 96 -



--------------------------------------------------------------------------------

15.12 Right of Setoff; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of Borrower or any other Loan Party against any
and all of the obligations of Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or any
of their respective Affiliates, irrespective of whether or not such Lender or
any such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Agent for further application in
accordance with the provisions of Section 9.2 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify Borrower and Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s pro rata share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their pro rata shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

70484189_10

 

- 97 -



--------------------------------------------------------------------------------

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Insolvency Proceeding or any other judicial proceeding relative to any
Loan Party, Agent (irrespective of whether the principal of any Term Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent under Sections 2.10, 10.3 and 15.7) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Sections 2.10, 10.3 and 15.7.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective Term
Loan Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Term Loan
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

70484189_10

 

- 98 -



--------------------------------------------------------------------------------

15.18 Joint Lead Arrangers, Joint Bookrunners, and Syndication Agents. Each of
the Joint Lead Arrangers, joint book runners, and syndication agents, in such
capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender or as Agent. Without limiting the foregoing, each of
the Joint Lead Arrangers, joint bookrunners, and syndication agents, in such
capacities, shall not have or be deemed to have any fiduciary relationship with
any Lender or any Loan Party. Each Lender, Agent, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Joint Lead
Arrangers, joint bookrunners, and syndication agents in deciding to enter into
this Agreement or in taking or not taking action hereunder. Each of the Joint
Lead Arrangers, joint bookrunners, and syndication agents, in such capacities,
shall be entitled to resign at any time by giving notice to Agent and Borrower.

15.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 10.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 2.13 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Term Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; third, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Term Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (2) such Term Loans were
made at a time when the conditions set forth in Section 3.1 were satisfied or
waived, such payment shall be applied solely to pay the Term Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Term Loans of such Defaulting Lender until such time as all Term Loans
are held by the Lenders pro rata in accordance with the applicable Term Loan
Percentage. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If Borrower and Agent agree in writing that a Lender
is no longer a Defaulting Lender, Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Term Loans of the other Lenders or
take such other actions as Agent may determine to be necessary to cause the Term
Loans to be held pro rata by the Lenders in accordance with the Term Loan
Commitments, whereupon such Lender will cease to be a

 

70484189_10

 

- 99 -



--------------------------------------------------------------------------------

Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

15.20 Intercreditor Agreement. Each Lender (a) consents to the subordination of
Liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement; (c) authorizes and instructs Agent to enter into the
Intercreditor Agreement as Agent on behalf of such Lender, (d) acknowledges (or
is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Lender and that such Lender reviewed the
Intercreditor Agreement; and (e) authorizes and instructs Agent to enter into
amendments, restatements, amendments and restatements of, or to supplement or
otherwise modify the Intercreditor Agreement with the consent of Required
Lenders or enter into one or more other intercreditor agreements having terms
reasonably satisfactory to Agent and either in form and substance substantially
similar to the existing Intercreditor Agreement or reasonably satisfactory to
the Required Lenders, from time to time, in connection with the incurrence of
Refinancing Indebtedness in respect of the ABL Obligations.

16. TAXES.

16.1 Defined Terms. For purposes of this Section 16, the term “applicable law”
includes FATCA.

16.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

16.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of Agent timely reimburse it for the payment of, any Other Taxes.

16.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment by
the applicable Loan Party to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Recipient (with a copy to Agent), or by Agent on its own behalf or
on behalf of a Recipient, shall be conclusive absent manifest error.

16.5 Indemnification by the Lenders. Each Lender shall severally indemnify
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to

 

70484189_10

 

- 100 -



--------------------------------------------------------------------------------

the extent that any Loan Party has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to the Lender from any other source against any amount due to
Agent under this Section 16.5.

16.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 16, such
Loan Party shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

16.7 Status of Lenders.

(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the applicable Loan Party is
resident for Tax purposes, or any treaty to which such jurisdiction is a party
shall deliver to Borrower and Agent, at the time or times reasonably requested
by Borrower or Agent, such properly completed and executed documentation
reasonably requested by Borrower or Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 16.7(b)(i), (b)(ii) and (b)(iv) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(b) Without limiting the generality of the foregoing:

(i) Any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of a duly completed IRS Form W-9 (or any equivalent
or successor form) certifying that such Lender is exempt from United States
federal backup withholding Tax;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of a duly completed IRS
Form W-8BEN

 

70484189_10

 

- 101 -



--------------------------------------------------------------------------------

or W-8BEN-E, as applicable (or any equivalent or successor forms) establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed originals of a
duly completed IRS Form W-8BEN or W-8BEN-E, as applicable (or any equivalent or
successor forms) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such Tax treaty;

(2) executed originals of a duly completed IRS Form W-8ECI (or any equivalent or
successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC, or a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the IRC (a “U.S. Tax Compliance Certificate”) and (y) executed originals of a
duly completed IRS Form W-8BEN or W-8BEN-E, as applicable (or any equivalent or
successor forms); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any equivalent or successor form), accompanied
by executed originals of a duly completed IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, or IRS Form W-9 (or any equivalent or successor forms),
a U.S. Tax Compliance Certificate, a certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower or Agent to determine the withholding or deduction required to
be made; and

(iv) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

70484189_10

 

- 102 -



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update and
execute such form or certification and provide executed originals to Borrower
and Agent or promptly notify Borrower and Agent in writing of its legal
inability to do so.

16.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 16 (including by
the payment of additional amounts pursuant to this Section 16), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 16 with respect to the Taxes giving
rise to such refund), net of all reasonable documented out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 16.8 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 16.8, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 16.8 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

16.9 Survival. Each party’s obligations under this Section 16 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loan Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

70484189_10

 

- 103 -



--------------------------------------------------------------------------------

17.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

70484189_10

 

- 104 -



--------------------------------------------------------------------------------

17.8 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and Agent, Joint Lead Arrangers and the Lenders, on
the other hand, and Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of Agent, Joint Lead Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of Agent,
Joint Lead Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Borrower with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any Joint Lead Arranger or Lender
has advised or is currently advising Borrower or any of its Affiliates on other
matters) and none of Agent, Joint Lead Arrangers or the Lenders has any
obligation to Borrower or any of its Affiliates with respect to the financing
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, (iv) the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of Borrower and its Affiliates, and none of Agent, Joint Lead Arrangers or
the Lenders has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship and (v) Agent, Joint Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

(b) Each Loan Party acknowledges and agrees that each Lender, the Joint Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of Borrower, any Affiliate thereof or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Joint Lead Arranger or Affiliate thereof
were not a Lender or Joint Lead Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under this term loan credit facility) and
without any duty to account therefor to any other Lender, the Joint Lead
Arrangers, Borrower or any Affiliate of the foregoing. Each Lender, the Joint
Lead Arrangers and any Affiliate thereof may accept fees and other consideration
from Borrower or any Affiliate thereof for services in connection with this
Agreement, the term loan credit facility contemplated hereunder or otherwise
without having to account for the same to any other Lender, the Joint Lead
Arrangers, Borrower or any Affiliate of the foregoing.

17.9 Revival and Reinstatement of Obligations; Certain Waivers. If any member of
the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of

 

70484189_10

 

- 105 -



--------------------------------------------------------------------------------

the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or
Bank Product Provider elects to repay, restore, or return (including pursuant to
a settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and reasonable attorneys’ fees of such member of the Lender Group or
Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made. If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability. This provision shall survive the termination of this Agreement
and repayment in full of the Obligations.

17.10 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (provided that, in the case of information received from a Loan
Party or a Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential) (“Confidential Information”)
shall be treated by Agent and the Lenders in a confidential manner, and shall
not be disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (iii) as may be required by regulatory authorities so long as
such authorities are informed of the confidential nature of such information,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (v) as may be agreed to in advance in writing by
Borrower, (vi) as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (vii) as to any such information that
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to Agent, any Lender or any of their respective
Affiliates from a third party that is not, to such Person’s knowledge, subject
to confidentiality obligations to Borrower, (viii) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that prior to receipt of Confidential Information any such
assignee, participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.10 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.10 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause
(i) above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than Borrower, Agent, any Lender, any of
their respective Affiliates, or their respective counsel), the disclosing party
agrees to provide Borrower with prior written notice thereof, (x)

 

70484189_10

 

- 106 -



--------------------------------------------------------------------------------

in connection with, and to the extent reasonably necessary for, the exercise of
any secured creditor remedy under this Agreement, any other Loan Document or any
Bank Product Agreement, or the enforcement of rights hereunder or thereunder,
(xi) to any other party hereto, (xii) on a confidential basis to (i) any rating
agency in connection with rating Borrower or its Subsidiaries or the Term Loans
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Term Loans,
(xiii) to the extent that such information is independently developed by such
Person, and (xiv) for purposes of establishing a “due diligence” defense.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Term Loan
Commitments provided hereunder in any “tombstone” or other advertisements, on
its website or in other marketing materials of Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.11 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Term Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid and so long as any Lender’s obligation to make a Term Loan
has not expired or been terminated.

17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.

 

70484189_10

 

- 107 -



--------------------------------------------------------------------------------

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.14 Independent Effect of Covenants; Inconsistencies.

(a) The Loan Parties expressly acknowledge and agree that each covenant
contained in Section 5 or Section 6 hereof shall be given independent effect.
Accordingly, the Loan Parties shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Section 5 or Section 6,
before or after giving effect to such transaction or act, the Loan Parties shall
or would be in breach of any other covenant contained in Section 5 or Section 6.

(b) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the other Loan Documents which imposes additional burdens
on the Loan Parties or further restricts the rights of the Loan Parties or gives
Agent or the Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect;
provided further that the Intercreditor Agreement governs and controls in the
event of any conflict with any other Loan Document.

[SIGNATURE PAGES TO FOLLOW.]

 

70484189_10

 

- 108 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:     QUANEX BUILDING PRODUCTS CORPORATION     By:  

/s/ Brent L. Korb

    Name:   Brent L. Korb     Title:   Senior Vice President – Finance and Chief
Financial Officer

 

QUANEX BUILDING PRODUCTS CORPORATION

TERM LOAN CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT AND LENDERS:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and as a Lender

    By:  

/s/ Warren R. Ross

    Name:   Warren R. Ross     Title:   Senior Vice President

 

QUANEX BUILDING PRODUCTS CORPORATION

TERM LOAN CREDIT AGREEMENT

SIGNATURE PAGE